Exhibit 10.2

 

EXECUTION VERSION

 

 

CLASS A CREDIT AGREEMENT

 

dated as of May 28, 2019

 

among

 

OWL ROCK CLO I, LTD.,
as Borrower,

 

OWL ROCK CLO I, LLC,
as Co-Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS,
as Lenders,

 

STATE STREET BANK AND TRUST COMPANY,
as Loan Agent

 

and

 

STATE STREET BANK AND TRUST COMPANY,
as Collateral Trustee

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

 

Section 1.1

Defined Terms

1

 

Section 1.2

Use of Defined Terms

1

 

Section 1.3

Interpretation

2

 

Section 1.4

Accounting Matters

2

 

Section 1.5

[Reserved]

2

 

Section 1.6

Conflict between Credit Documents

2

 

Section 1.7

Legal Representation of the Parties

2

 

 

ARTICLE II COMMITMENTS

2

 

 

 

Section 2.1

Commitments of Each Lender

2

 

 

ARTICLE III LOANS AND LENDER NOTES

3

 

 

 

Section 3.1

Borrowing Procedure

3

 

Section 3.2

Lender Notes

3

 

Section 3.3

Principal Payments

5

 

Section 3.4

Interest

6

 

Section 3.5

Method and Place of Payment

6

 

Section 3.6

Subordination

7

 

Section 3.7

Conversion

7

 

 

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

8

 

 

 

Section 4.1

Loan Date

8

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES, AND COVENANTS

8

 

 

 

Section 5.1

Payment of Principal and Interest

8

 

Section 5.2

Maintenance of Office or Agency

9

 

Section 5.3

Money for Loan Payments to be Held in Trust

9

 

Section 5.4

Existence of Borrowers

9

 

Section 5.5

Protection of Assets

9

 

Section 5.6

Opinions as to Assets

9

 

Section 5.7

Performance of Obligations

9

 

Section 5.8

Negative Covenants

10

 

Section 5.9

Statement as to Compliance

10

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

Section 5.10

Successor Substituted

10

 

Section 5.11

No Other Business

10

 

Section 5.12

Annual Rating Review

10

 

Section 5.13

Calculation Agent

11

 

Section 5.14

Certain Tax Matters

11

 

Section 5.15

Representations Relating to Security Interests in the Assets

11

 

 

ARTICLE VI EVENTS OF DEFAULT

13

 

 

 

Section 6.1

Default and Events of Default

13

 

Section 6.2

Acceleration

13

 

Section 6.3

Remedies

13

 

 

ARTICLE VII THE AGENTS

14

 

 

 

Section 7.1

Appointment

14

 

Section 7.2

Nature of Duties

14

 

Section 7.3

Lack of Reliance on the Agents

14

 

Section 7.4

Certain Rights of the Agents

15

 

Section 7.5

Not Responsible for Recitals, Incurrence of Loans or Issuance of Notes

17

 

Section 7.6

May Hold Loans or Notes

18

 

Section 7.7

Holders of Lender Notes; Transferee of Assignment Agreement

18

 

Section 7.8

Compensation and Reimbursement

18

 

Section 7.9

Agents Required; Eligibility

19

 

Section 7.10

Resignation and Removal of Agents; Appointment of Successor Agents

19

 

Section 7.11

Acceptance of Appointment by Successor Agents

21

 

Section 7.12

Merger, Conversion, Consolidation or Succession to Business of Agents

21

 

Section 7.13

Representations and Warranties of State Street Bank and Trust Company

21

 

 

ARTICLE VIII MISCELLANEOUS

22

 

 

 

Section 8.1

Payment of Expenses, etc.

22

 

Section 8.2

Right of Setoff

23

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

Section 8.3

Notices

23

 

Section 8.4

Benefit of Agreement

24

 

Section 8.5

No Waiver; Remedies Cumulative

25

 

Section 8.6

Payments Pro Rata

26

 

Section 8.7

Calculations; Computations

26

 

Section 8.8

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

26

 

Section 8.9

Counterparts

27

 

Section 8.10

Effectiveness

27

 

Section 8.11

Headings Descriptive

27

 

Section 8.12

Amendment or Waiver

27

 

Section 8.13

Survival

29

 

Section 8.14

Domicile of Loans

29

 

Section 8.15

Confidentiality

29

 

Section 8.16

Register

29

 

Section 8.17

Marshalling; Recapture

30

 

Section 8.18

Lender Representations, etc.; Non Recourse Obligations

30

 

Section 8.19

Co-Borrower’s Obligations

33

 

Section 8.20

No Petition

33

 

Section 8.21

Acknowledgment

34

 

Section 8.22

Limitation on Suits

34

 

Section 8.23

Unconditional Rights of Lenders to Receive Principal and Interest

34

 

Section 8.24

Termination of Agreement

34

 

Section 8.25

Lender Information

34

 

Section 8.26

Lender Consent

34

 

Section 8.27

Cayman AML Regulations

34

 

Section 8.28

Cayman Islands Self-Certification

35

 

iii

--------------------------------------------------------------------------------



 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX X — Definitions

 

EXHIBIT A — Form of Lender Note

EXHIBIT B — Form of Assignment and Assumption Agreement

EXHIBIT C — Form of Conversion Notice

EXHIBIT D — Confirmation of Registration

SCHEDULE 1 — Commitments and Percentages

 

SCHEDULE 2 — Lending Offices and Notice Data

SCHEDULE 3 — Payment Instructions for Lenders

SCHEDULE 4 — Loan Agent Wiring Instructions

 

iv

--------------------------------------------------------------------------------



 

CLASS A CREDIT AGREEMENT

 

THIS CLASS A CREDIT AGREEMENT (this “Agreement”), dated as of May 28, 2019, is
entered into by and among OWL ROCK CLO I, LTD., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Borrower”),
OWL ROCK CLO I, LLC, a limited liability company organized under the laws of the
State of Delaware (the “Co-Borrower” and, together with the Borrower, the
“Borrowers”), VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS which are, or may
become, parties hereto as Lenders (the “Lenders”), and STATE STREET BANK AND
TRUST COMPANY, not in its individual capacity but as Loan Agent (the “Loan
Agent”) and as Collateral Trustee (the “Collateral Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is an exempted company with limited liability incorporated
under the laws of the Cayman Islands organized for the purpose of investing on a
leveraged basis and actively managing a diversified pool of Collateral
Obligations (as such term and the other capitalized terms used in these recitals
are defined in Section 1.1 below);

 

WHEREAS, the Borrower and Co-Borrower will be issuing, as applicable, Notes
under the Indenture as Issuer and Co-Issuer, respectively, subject to the terms
and conditions set forth therein, and will pledge as security for the Secured
Notes and the Loans all of the Assets, as set forth in the Indenture;

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders, pursuant
to which Loans shall be made, subject to the terms and conditions set forth
herein, in a maximum aggregate principal amount not to exceed at any time the
Aggregate Commitment at such time; and

 

WHEREAS, the Lenders are willing, on the terms and conditions hereinafter set
forth, to extend such Commitments;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1                                    Defined Terms.  As used in this
Agreement, and unless the context requires a different meaning, capitalized
terms used but not defined herein shall have the respective meanings set forth
in Annex X hereto (or, if not so defined, in the Indenture).  In the event of
any inconsistency between the definition of any term as set forth herein and the
definition for such term as set forth in the Indenture, the definition for such
term as set forth in the Indenture shall control.

 

Section 1.2                                    Use of Defined Terms.  Unless
otherwise defined or the context otherwise requires, terms for which meanings
are provided in this Agreement shall have such meanings

 

--------------------------------------------------------------------------------



 

when used in each Assignment Agreement, notice and other communication delivered
from time to time in connection with this Agreement or any other Credit
Document.

 

Section 1.3                                    Interpretation.  In this
Agreement, unless a clear contrary intention appears:

 

(a)                                 the singular includes the plural and the
plural the singular;

 

(b)                                 words importing any gender include the other
genders;

 

(c)                                  references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;

 

(d)                                 references to agreements (including this
Agreement and the Annex and Exhibits and Schedules hereto) and other contractual
instruments include all amendments, modifications and supplements thereto or any
changes therein entered into in accordance with their respective terms and not
prohibited by the Indenture or this Agreement;

 

(e)                                  references to Persons include their
permitted successors and assigns but if applicable, only if such successors and
assigns are permitted by this agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
and

 

(f)                                   the term “including” means “including
without limitation”.

 

Section 1.4                              Accounting Matters.  For purposes of
this Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

Section 1.5                              [Reserved].

 

Section 1.6                              Conflict between Credit Documents.  If
there is any conflict between this Agreement and the Indenture or any other
Credit Document, this Agreement, the Indenture and such other Credit Document
shall be interpreted and construed, if possible, so as to avoid or minimize such
conflict but, to the extent (and only to the extent) of such conflict, the
Indenture shall prevail and control and in any other case this Agreement shall
prevail and control.

 

Section 1.7                              Legal Representation of the Parties. 
This Agreement was negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement or any other Credit Document to be construed or
interpreted against the drafting party shall not apply to any construction or
interpretation hereof or thereof.

 

ARTICLE II

 

COMMITMENTS

 

Section 2.1                                    Commitments of Each Lender. 
(a) Subject to the terms and conditions of this Agreement, each Lender severally
and for itself alone agrees to make a Loan to the

 

2

--------------------------------------------------------------------------------



 

Borrower in a principal amount equal to such Lender’s Percentage of the
Aggregate Commitment.

 

(b)                                 Each Lender shall, on the Closing Date and
subject to the terms and conditions hereof, severally, but not jointly, make a
term loan (a “Loan” and, collectively, the “Loans”) to the Borrower (or the
Collateral Trustee on its behalf for deposit in the Payment Account pursuant to
the wiring instructions on Schedule 4 hereto) in a principal amount equal to
such Lender’s Percentage of the Aggregate Commitment.  The commitment of each
Lender to make Loans under this Section 2.1(b) is herein referred to as its
“Commitment” and, together with its Percentage of the Aggregate Commitment, is
set forth in Schedule 1 hereto.

 

(c)                                  Each Loan shall be denominated in Dollars. 
Subject to the terms hereof, the Borrower may from time to time prepay the Loans
in accordance with the Priority of Payments and in connection with an Optional
Redemption; provided that the Borrower may not borrow or re-borrow any Loans
after prepayment or repayment thereof.

 

ARTICLE III

 

LOANS AND LENDER NOTES

 

Section 3.1                                    Borrowing Procedure.  Borrowings
of Loans shall be made in accordance with this Section 3.1.

 

Section 3.1.1                          Funding of the Borrowing.  (a) Upon
receipt of confirmation from the Borrower (or its counsel on its behalf) that
the conditions set forth in Section 4.1 have been satisfied, each Lender shall
make available its pro rata share (based on such Lender’s Percentage) of the
Aggregate Commitments in immediately available funds to the Collateral Trustee
in the manner provided below.  All such amounts shall be made available in
Dollars, and in immediately available funds to the Collateral Trustee for
deposit pursuant to the Indenture.

 

(b)                                 Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments and other commitments
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

Section 3.2                              Lender Notes.  (a) On the Loan Date to
the extent requested by any Lender, the Borrowers shall (i) sign a Lender Note
in the name of such Lender in a maximum principal amount equal to such Lender’s
Percentage of the Aggregate Commitments, which such Lender Notes shall be dated
the Loan Date and substantially in the form of Exhibit A (a “Lender Note”) and
(ii) deliver such Lender Note to such Lender (with a copy to the Loan Agent). 
If requested by any Lender, the Borrower shall obtain a CUSIP or other loan
identification number that is customary for the nature of the Loans made
hereunder.  To the extent any Lender does not elect to receive a Lender Note,
the Registrar shall, upon instruction of the Borrower, deliver to such Lender a
Confirmation of Registration in the form of Exhibit D hereto.

 

(b)                                 The Borrower hereby irrevocably authorizes
the Loan Agent to make (or cause to be made) appropriate notations on its
internal records, which notations shall evidence, inter alia, the date of, the
Aggregate Outstanding Amount of, and the Interest Rate applicable to,

 

3

--------------------------------------------------------------------------------



 

the Loans evidenced thereby.  The notations on such internal records indicating
the Aggregate Outstanding Amount of the Loans made by such Lender shall be prima
facie evidence (absent manifest error) of the principal amount thereof owing and
unpaid, but the failure to record any such amount, or any error therein, shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Lender Note to make payment of principal of or interest on such Loans when
due.  At any time (including to replace any Lender Note that has been destroyed
or lost) when any Lender requests the delivery of a new Lender Note to evidence
any of its Loans, the Borrower shall promptly execute and deliver to such Lender
the Lender Note in the appropriate amount or amounts to evidence such Loans;
provided, for the avoidance of doubt, that, other than in the case of a
substitute or replacement Lender Note to replace a Lender Note that has been
destroyed or lost, only one Lender Note shall be issued to any Lender and the
Loan Agent shall not deliver a new Lender Note to any requesting Lender until
such Lender surrenders the Lender Note currently held by such Lender; provided,
further that, in the case of a substitute or replacement Lender Note, the
Borrowers and the Loan Agent shall have received from such requesting Lender
(i) evidence to their reasonable satisfaction of the destruction, loss or theft
of any Lender Note and (ii) there is delivered to the Borrowers, the Loan Agent,
the Collateral Trustee and the Transfer Agent such security or indemnity as may
be required by them to save each of them harmless, then, in the absence of
notice to the Borrowers, the Loan Agent, the Collateral Trustee and/or such
Transfer Agent that such Lender Note has been acquired by a “protected
purchaser” (within the meaning of Section 8-303 of the UCC), the Borrowers shall
execute and, upon receipt of such executed Lender Note, the Collateral Trustee
shall deliver to the Holder, in lieu of any such mutilated, defaced, destroyed,
lost or stolen Lender Note, the new Lender Note, of like tenor (including the
same date of issuance) and equal principal or face amount, registered in the
same manner, dated the date of its issuance, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Lender Note and bearing a number not contemporaneously outstanding;
provided, further that, in connection with the Stated Maturity or Redemption
Date of the Loans, each Lender shall surrender the Lender Notes to the Loan
Agent for payment of the Redemption Price or final payment of principal of such
Loans in accordance with the Priority of Payments.  Such surrender shall occur
either at the address specified herein for the Loan Agent or, with respect to
any Redemption Date, in accordance with the redemption notice delivered pursuant
to Section 9.4 of the Indenture.

 

If, after delivery of such new Lender Note, a protected purchaser of the
predecessor Lender Note presents for payment, transfer or exchange such
predecessor Lender Note, the Borrowers, the Collateral Trustee and such Transfer
Agent shall be entitled to recover such new Lender Note from the Person to whom
it was delivered or any Person taking therefrom, and shall be entitled to
recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Borrowers, the Collateral Trustee
and such Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Lender Note has
become due and payable, the Borrowers in their discretion may, instead of
issuing a new Lender Note pay such Lender Note without requiring surrender
thereof except that any mutilated or defaced Lender Note shall be surrendered.

 

4

--------------------------------------------------------------------------------



 

Upon the issuance of any new Note under this Section 3.2, the Borrowers may
require the payment by the Lender thereof of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Collateral Trustee)
connected therewith.

 

All Lender Notes surrendered for payment, registration of transfer, conversion,
exchange or redemption, or mutilated, defaced or deemed lost or stolen, shall be
promptly canceled by the Loan Agent and may not be reissued or resold.  No
Lender Note may be surrendered (including any surrender in connection with any
abandonment, donation, gift, contribution or other event or circumstance) except
for payment as provided herein, or for registration of transfer, exchange,
conversion or redemption, or for replacement in connection with any Lender Note
mutilated, defaced or deemed lost or stolen.  Any such Lender Note shall, if
surrendered to any Person other than the Loan Agent, be delivered to the Loan
Agent.  All canceled Lender Notes held by the Loan Agent shall be destroyed or
held by the Loan Agent in accordance with its standard retention policy unless
the Borrowers shall direct by an Issuer Order received prior to destruction that
they be returned to it.

 

The provisions of this Section 3.2 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Lender Notes.

 

Section 3.3                                    Principal Payments.

 

Section 3.3.1                          Repayments and Prepayments.  The
Borrowers shall make payments of unpaid principal of the Loan on each Payment
Date to the extent provided in the Priority of Payments and Article IX of the
Indenture.

 

Section 3.3.2                          Application.  Each prepayment of a Loan
shall be subject to the terms of the Indenture (including the subordination
provisions set forth in Section 13.1 and the Priority of Payments set forth in
Section 11.1(a) thereof) and the requirement to pay Lenders on a pro rata basis
as set forth in Section 8.6.  Without limiting the generality of the foregoing,
the Loans shall comprise and be a part of the Class A Debt and, as such, shall
be subject to the terms and conditions of the Indenture applicable to the
Class A Debt, and shall have the rights afforded in the Indenture to the Class A
Debt (to the extent of the component thereof consisting of the Loans).

 

Section 3.3.3                          Mandatory Prepayment.  The Loans are
subject to prepayment in connection with a Mandatory Redemption as set forth in
Section 9.1 of the Indenture.

 

Section 3.3.4                          Special Prepayment.  The Loans are
subject to prepayment in connection with a Special Redemption as set forth in
Section 9.6 of the Indenture.

 

Section 3.3.5                          Optional Prepayment.  The Loans are
subject to prepayment in connection with an Optional Redemption as set forth in
Section 9.2 of the Indenture.

 

5

--------------------------------------------------------------------------------



 

Section 3.3.6                          Prepayment in Connection with Clean-Up
Call Redemption of Notes.  The Loans are subject to prepayment in connection
with a Clean-Up Call Redemption as set forth in Section 9.8 of the Indenture.

 

Section 3.3.7                          Re-Pricing.  The Loans and the Class A
Notes issued as a result of the Loans being converted into the Class A Notes in
accordance with this Agreement and the Indenture will not be subject to
Re-Pricing.

 

Section 3.4                                    Interest.

 

Section 3.4.1                          Interest Rules and Calculations. 
(a) Interest on each Loan shall be payable in respect of each Loan, on each
Payment Date and on any date of prepayment or repayment of such Loan, commencing
on the first Payment Date following the Loan Date in accordance with the terms
of the Indenture (including the subordination provisions set forth in
Section 13.1 and the Priority of Payments set forth in
Section 11.1(a) thereof).  For each Loan, interest shall accrue during each
Interest Accrual Period on the unpaid Aggregate Outstanding Amount of such Loan
for on the first day of the applicable Interest Accrual Period (after giving
effect to payments of principal thereon on such date).

 

(b)                                 Interest due and payable on each Loan shall
be determined in accordance with Section 2.7 of the Indenture.

 

(c)                                  The Borrower shall make all payments of
interest to the Loan Agent for the account of each Lender in accordance with
Section 3.5.

 

(d)                                 The Lenders hereby consent to the Borrower’s
appointment of the Collateral Administrator to serve as Calculation Agent under
the Indenture.  All computations of interest due shall be made by the
Calculation Agent in accordance with Section 8.7 hereof.  The Borrower hereby
agrees that for so long as any Loans remain Outstanding, there will at all times
be a Calculation Agent appointed under the Indenture to calculate LIBOR (or any
applicable successor base rate) in respect of the Loans.

 

(e)                                  In no event shall the rate of interest
applicable to any Loan exceed the maximum rate permitted by applicable law.

 

Section 3.5                                    Method and Place of Payment. 
(a) All payments by the Borrowers of principal and interest in respect of Loans
hereunder and all fees shall be made, to the extent funds are available pursuant
to the Priority of Payments, in accordance with Section 2.7 and Section 11.1 of
the Indenture. Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to the Loan Agent for the ratable (based on
their applicable Percentages) account of the Lenders entitled thereto (which
funds, if delivered to the Loan Agent, the Loan Agent shall promptly forward to
such Lenders), on the date when due and shall be made in immediately available
funds to the account with the wire instructions specified in Schedule 3 (or in
the Assignment Agreement, as applicable). For the avoidance of doubt, all
payments by the Borrower of principal and interest in respect of Loans, or any
other amounts owed to a Lender hereunder, payable on a Payment Date shall be
made to the Lender of record as of the corresponding Record Date.

 

6

--------------------------------------------------------------------------------



 

Section 3.6                              Subordination.

 

(a)                                 All Loans incurred pursuant to this
Agreement are subject to, and each Lender hereby consents and agrees to, the
subordination and remedy provisions set forth in Section 13.1 of the Indenture. 
Article XIII of the Indenture shall be binding upon each Lender as though such
sections (and the corresponding defined terms) had been set forth herein in
their entirety.

 

(b)                                 Each Lender hereby acknowledges and agrees
that all of its Loans are subject to the terms and conditions of this Agreement
and the Indenture and shall be paid solely to the extent of available funds in
accordance with the Priority of Payments. Each Lender hereby agrees and
acknowledges that its right to payment shall be subordinate and junior to any
payments owed under Section 11.1(a)(i)(A) and (B), any applicable payments owed
under Section 11.1(a)(ii)(A) senior to payments with respect to the Loans and
any payments owed under Section 11.1(a)(iii)(A) and (B) (collectively, the
“Senior Items”) of the Indenture, as applicable.  In the event that,
notwithstanding the provisions of this Agreement and the Indenture, any Lender
shall have received any payment or distribution in respect of its Loans contrary
to the provisions of the Indenture or this Agreement, then, unless and until
each Senior Item shall have been paid in full in Cash or, to the extent each
recipient of such Senior Item consents, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Collateral Trustee, which shall pay and deliver the same
in respect of the Senior Items in accordance with the Indenture; provided,
however, that if any such payment or distribution is made other than in Cash, it
shall be held by the Collateral Trustee as part of the Assets and subject in all
respects to the provisions of the Indenture.  Each Lender agrees with all
recipients of Senior Items that such Lender shall not demand, accept, or receive
any payment or distribution in respect of its Loans in violation of the
provisions of the Indenture.

 

(c)                                  Collateral Trustee Entitled to Assume
Payment Not Prohibited in Absence of Notice. The Collateral Trustee shall not at
any time be charged with knowledge of the existence of any facts which would
prohibit the making of any payment to or by the Collateral Trustee unless and
until the Collateral Trustee has actual knowledge thereof or unless and until
the Collateral Trustee shall have received and accepted (in its role as
Collateral Trustee) written notice thereof from the Borrower (in the form of an
Officer’s Certificate reasonably satisfactory to the Collateral Trustee) or
persons representing themselves to be other holders of Obligations and, prior to
the receipt of any such written notice, the Collateral Trustee, subject to the
provisions of this Agreement, shall be entitled in all respects conclusively to
assume that no such fact exists, and the Collateral Trustee shall have no
liability hereunder for any payment made, or action taken, by it without such
knowledge or notice.

 

Section 3.7                                    Conversion.  (a) Notwithstanding
anything contained herein to the contrary, upon delivery from the Converting
Lender to the Collateral Trustee, the Loan Agent, the Rating Agency and the
Borrowers of a notice substantially in the form of Exhibit C hereto, the
Converting Lender may elect any Payment Date (such Payment Date, the “Conversion
Date”) upon which all or a portion of the Aggregate Outstanding Amount of the
Loans held by such Converting Lender shall be converted into Class A Notes of an
equal aggregate principal amount

 

7

--------------------------------------------------------------------------------



 

in accordance with Section 2.5 of the Indenture; provided that (i) the
Conversion Date shall be no earlier than the fifth Business Day following the
date such notice is delivered (or such earlier date as may be reasonably agreed
to by the Lender, the Collateral Trustee and the Loan Agent) and (ii) the
Conversion Date shall only occur on a Payment Date.  On the Conversion Date, the
Aggregate Outstanding Amount of the Class A Notes shall be increased by the
Aggregate Outstanding Amount of the Loans so converted. The Loans so converted
will cease to be outstanding and will be deemed to have been repaid in full for
all purposes under the Indenture and under this Agreement. No Class A Notes may
be converted into Loans.

 

(b)                                 The Lenders agree to provide reasonable
assistance to the Collateral Trustee and the Loan Agent in connection with such
conversion, including, but not limited to, providing applicable instructions to
DTC.

 

(c)                                  Notwithstanding anything herein to the
contrary, each Lender may elect, in its sole discretion, to exercise the
Conversion Option concurrently with an assignment of all or a portion of its
Loans (an “Assignment/Conversion”) such that the Effective Date (as defined in
the Assignment Agreement attached as Exhibit B hereto) of the assignment occurs
on the related Conversion Date and the assignee receives Class A Notes in lieu
of the portion of the Loans being assigned.  Any assignment made in connection
with an Assignment/Conversion shall meet the requirements for an assignment set
forth in Section 8.4.  Any Lender electing to make an Assignment/Conversion
shall deliver to the Collateral Trustee, the Loan Agent and the Borrowers at
least five Business Days prior to the Conversion Date, (x) an executed
Assignment Agreement, (y) a completed notice substantially in the form of
Exhibit C hereto and (z) the assignment fee required to be paid pursuant to
Section 8.4(c) hereof.

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.1                                    Loan Date.  The obligations of
the Lenders to make Loans on the Loan Date shall not become effective until the
date on which all conditions precedent to the issuance of the Secured Debt and
the Subordinated Securities on the Loan Date set forth in the Indenture have
been satisfied.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

Section 5.1                                    Payment of Principal and
Interest.  The Borrowers shall duly and punctually pay the principal of and
interest due on the Loan, in accordance with the terms of this Agreement and the
Indenture, including the Priority of Payments.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Lender shall be considered as having been paid by the
Borrower or Co-Borrower to such Lender for all purposes of this Agreement.

 

8

--------------------------------------------------------------------------------



 

Section 5.2                                    Maintenance of Office or Agency. 
The Borrowers hereby appoint the Bank as the Loan Agent and appoint the
Collateral Trustee as a paying agent for payments on the Loans and the Loan
Agent to maintain the register as set forth in Section 8.16.  The Borrowers
hereby appoint CT Corporation as their agent upon whom process or demands may be
served in any action arising out of or based on this Agreement or the
transactions contemplated hereby.

 

The Borrowers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Borrowers will maintain in the
Borough of Manhattan, The City of New York, an office or agency where notices
and demands to or upon the Borrowers in respect of the Notes, the Loans and this
Agreement may be served.  The Borrowers shall give prompt written notice to the
Collateral Trustee, the Loan Agent, the Rating Agency and the Lenders of the
appointment or termination of any such agent and of the location and any change
in the location of any such office or agency.

 

If at any time the Borrowers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Collateral Trustee or the Loan Agent with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at and notices and demands may be served on the
Borrowers by mailing a copy thereof by registered or certified mail or by
overnight courier, postage prepaid, to the Borrower or Co-Borrower,
respectively, at its address specified in Section 14.3 of the Indenture for
notices.

 

Section 5.3                                    Money for Loan Payments to be
Held in Trust.  All payments of amounts due and payable with respect to any
Loans that are to be made from amounts withdrawn by the Collateral Trustee from
the Payment Account shall be made on behalf of the Borrowers by the Collateral
Trustee with respect to payments on the Loans.

 

Section 5.4                                    Existence of Borrowers.  Each of
the Borrowers shall comply with the provisions of Section 7.4 of the Indenture
with respect to the existence of the Borrowers and the provisions of Section 7.4
of the Indenture are incorporated by reference mutatis mutandis.

 

Section 5.5                                    Protection of Assets.  The
Collateral Manager and the Borrowers shall comply with the provisions of
Section 5.5 of the Indenture with respect to the protection of the Assets and
the provisions of Section 5.5 of the Indenture are incorporated by reference
mutatis mutandis.

 

Section 5.6                                    Opinions as to Assets.  The
Borrower shall comply with the provisions of Section 7.6 of the Indenture with
respect to the opinions as to the Assets and the provisions of Section 7.6 of
the Indenture are incorporated by reference mutatis mutandis.

 

Section 5.7                                    Performance of Obligations.  The
Borrowers, each as to itself, shall not take any action, and shall use their
best efforts not to permit any action to be taken by others, that would release
any Person from any of such Person’s covenants or obligations under any
instrument included in the Assets, except in the case of enforcement action
taken with respect to any Defaulted Obligation in accordance with the provisions
hereof and actions by the Collateral Manager under the Collateral Management
Agreement and in conformity therewith or with the

 

9

--------------------------------------------------------------------------------



 

Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

 

Section 5.8                                    Negative Covenants.  The Borrower
and the Co-Borrower shall from the Closing Date through the date on which no
Loans are Outstanding, (i) comply with their obligations under Article 7 of the
Indenture, including by not taking any action prohibited by Section 7.8 of the
Indenture.

 

Section 5.9                                    Statement as to Compliance.  On
or before December 31 in each calendar year commencing in 2020, or immediately
if there has been a Default under the Indenture and prior to the issuance of any
Additional Debt pursuant to the Indenture, the Borrower shall deliver to the
Collateral Trustee (to be forwarded by the Collateral Manager, the
Administrator, the Loan Agent (for each Lender making a written request
therefor) and the Rating Agency) an Officer’s certificate of the Borrower that,
having made reasonable inquiries of the Collateral Manager, and to the best of
the knowledge, information and belief of the Borrower, there did not exist, as
at a date not more than five days prior to the date of the certificate, nor had
there existed at any time prior thereto since the date of the last certificate
(if any), any Default under the Indenture or, if such Default did then exist or
had existed, specifying the same and the nature and status thereof, including
actions undertaken to remedy the same, and that the Borrower has complied with
all of its obligations under this Agreement and the Indenture or, if such is not
the case, specifying those obligations with which it has not complied.

 

Section 5.10                             Successor Substituted.  Upon any
consolidation or merger, or transfer or conveyance of all or substantially all
of the assets of the Borrower or the Co-Borrower in accordance with
Section 7.10 of the Indenture in which the merging entity is not the surviving
entity, the successor entity shall succeed to, and be substituted for, and may
exercise every right and power of, the merging entity under the Indenture with
the same effect as if such Person had been named as the Borrower or the
Co-Borrower, as the case may be, herein, and the successor entity shall deliver
to the Loan Agent the Officer’s Certificate and Opinion of Counsel required by
Section 7.10(a)(iv) of the Indenture.  In the event of any such consolidation,
merger, transfer or conveyance, the Person named as the “Borrower” or the
“Co-Borrower” in this Agreement or any successor which shall theretofore have
become such in the manner prescribed in this Article VII of the Indenture may be
dissolved, wound up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Loans and from its obligations under this Agreement and the other
Transaction Documents to which it is a party.

 

Section 5.11                             No Other Business.  Each of the
Borrowers shall comply with the provisions of Section 7.12 of the Indenture with
respect to the business of the Borrowers and the provisions of Section 7.12 of
the Indenture are incorporated by reference mutatis mutandis.

 

Section 5.12                             Annual Rating Review.  Each of the
Borrowers shall comply with the provisions of Section 7.14 of the Indenture with
respect to the annual rating review of the Secured Debt and the provisions of
Section 7.14 of the Indenture are incorporated by reference mutatis mutandis.

 

10

--------------------------------------------------------------------------------



 

Section 5.13                             Calculation Agent.  Each of the
Borrowers shall comply with the provisions of Section 5.13 of the Indenture with
respect to the Calculation Agent and the provisions of Section 5.13 of the
Indenture are incorporated by reference mutatis mutandis.

 

Section 5.14                             Certain Tax Matters.  The Borrowers,
the Lenders, the Loan Agent and the Collateral Trustee shall be required to
comply with the provisions of Section 7.17 of the Indenture with respect to
Certain Tax Matters and the provisions of Section 7.17 of the Indenture are
hereby incorporated by reference mutatis mutandis.

 

Section 5.15                             Representations Relating to Security
Interests in the Assets.  (a) The Borrower hereby represents and warrants that,
as of the Closing Date (which representations and warranties shall survive the
execution of this Agreement and be deemed to be repeated on each date on which
an Asset is Granted to the Collateral Trustee under the Indenture), with respect
to the Assets:

 

(i)                                     The Borrower owns such Asset free and
clear of any lien, claim or encumbrance of any Person, other than such as are
being released on the Closing Date contemporaneously with the sale of the Notes
on the Closing Date or on the related Cut-Off Date contemporaneously with the
purchase of such Asset on the Cut-Off Date, created under, or permitted by, the
Indenture and any other Permitted Liens.

 

(ii)                                  Other than the security interest Granted
to the Collateral Trustee for the benefit of the Secured Parties pursuant to the
Indenture, except as permitted by the Indenture, the Borrower has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets.  The Borrower has not authorized the filing of and is not aware of any
Financing Statements against the Borrower that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Collateral Trustee under the Indenture or
that has been terminated; the Borrower is not aware of any judgment, PBGC liens
or tax lien filings against the Borrower.

 

(iii)                               All Assets constitute Cash, accounts (as
defined in Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as
defined in Section 9-102(a)(42) of the UCC), uncertificated securities (as
defined in Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)                              All Accounts constitute “securities accounts”
under Section 8-501(a) of the UCC.

 

(v)                                 The Indenture creates a valid and continuing
security interest (as defined in Section 1-201(37) of the UCC) in such Assets in
favor of the Collateral Trustee, for the benefit and security of the Secured
Parties, which security interest is prior to all other liens, claims and
encumbrances (except as permitted otherwise in the Indenture), and is
enforceable as such against creditors of and purchasers from the Borrower.

 

11

--------------------------------------------------------------------------------



 

(b)                                 The Borrower hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of this Agreement and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee under the Indenture), with
respect to Assets that constitute Instruments:

 

(i)                                     Either (x) the Borrower has caused or
will have caused, within ten days after the Closing Date, the filing of all
appropriate Financing Statements in the proper office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Instruments granted to the Collateral Trustee, for the benefit and security
of the Secured Parties or (y)(A) all original executed copies of each promissory
note or mortgage note that constitutes or evidences the Instruments have been
delivered to the Collateral Trustee or the Borrower has received written
acknowledgement from a custodian that such custodian is holding the mortgage
notes or promissory notes that constitute evidence of the Instruments solely on
behalf of the Collateral Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Trustee, for the benefit of the
Secured Parties.

 

(ii)                                  The Borrower has received all consents and
approvals required by the terms of the Assets to the pledge under the Indenture
to the Collateral Trustee of its interest and rights in the Assets.

 

(c)                                  The Borrower hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of the Indenture and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee under the Indenture), with
respect to the Assets that constitute Security Entitlements:

 

(i)                                     All of such Assets have been and will
have been credited to one of the Accounts which are securities accounts within
the meaning of Section 8-501(a) of the UCC.  The Custodian for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)                                  The Borrower has received all consents and
approvals required by the terms of the Assets to the pledge under the Indenture
to the Collateral Trustee of its interest and rights in the Assets.

 

(iii)                               (x) the Borrower has caused or shall have
caused, within ten days after the Closing Date, the filing of all appropriate
Financing Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest granted to the
Collateral Trustee, for the benefit and security of the Secured Parties under
the Indenture and (y)(A) the Borrower has delivered to the Collateral Trustee a
fully executed Securities Account Control Agreement pursuant to which the
Custodian has agreed to comply with all instructions originated by the
Collateral Trustee relating to the Accounts without further consent by the
Borrower or (B) the Borrower has taken all steps necessary to cause the
Custodian to identify in its records the Collateral

 

12

--------------------------------------------------------------------------------



 

Trustee as the person having a security entitlement against the Custodian in
each of the Accounts.

 

(iv)                              The Accounts are not in the name of any person
other than the Borrower or the Collateral Trustee.  The Borrower has not
consented to the Custodian to comply with the Entitlement Order of any Person
other than the Collateral Trustee (and the Borrower prior to a notice of
exclusive control being provided by the Collateral Trustee).

 

(d)                                 The Borrower hereby represents and warrants
that, as of the Closing Date (which representations and warranties shall survive
the execution of this Agreement and be deemed to be repeated on each date on
which an Asset is Granted to the Collateral Trustee under the Indenture), with
respect to Assets that constitute general intangibles:

 

(i)                                     The Borrower has caused or shall have
caused, within ten days of the Closing Date, the filing of all appropriate
Financing Statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Assets granted to the Collateral Trustee, for the benefit and security of
the Secured Parties.

 

(ii)                                  The Borrower has received, or shall
receive, all consents and approvals required by the terms of the Assets to the
pledge under the Indenture to the Collateral Trustee of its interest and rights
in the Assets.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.1                                    Default and Events of Default. 
“Default” or “Event of Default,” wherever used herein, means any Default or
Event of Default, respectively, under the Indenture.

 

Section 6.2                                    Acceleration.  Upon the
occurrence of an Event of Default and the acceleration of the Borrowers’
obligations under the Indenture pursuant to the terms of Section 5.2 of the
Indenture, the unpaid principal amount of the Loans, together with the interest
accrued thereon and all other amounts payable by the Borrower hereunder in
respect of the Loans, shall automatically become immediately due and payable by
the Borrower hereunder, subject to and in accordance with the applicable
provisions of the Indenture, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrowers; provided that upon the rescission or annulment of the related Event
of Default under the Indenture in accordance with the terms thereof, any such
acceleration shall automatically be rescinded and annulled for all purposes
hereunder; provided, however that, no such action shall affect any subsequent
Default or Event of Default or impair any right consequent thereon.

 

Section 6.3                                    Remedies.  Remedies for an Event
of Default are granted to the Collateral Trustee for the benefit of the Secured
Parties under the Indenture.  Each of the Lenders agrees and acknowledges that
the remedies for an Event of Default hereunder are governed by, and subject to
the terms and conditions of, the Indenture.

 

13

--------------------------------------------------------------------------------



 

ARTICLE VII

 

THE AGENTS

 

Section 7.1                                    Appointment.  The Lenders hereby
designate (i) the Bank to act as Collateral Trustee as specified herein and in
the Indenture and (ii) the Bank to act as Loan Agent as specified herein and in
the other Credit Documents.  By becoming a party to this Agreement, each Lender
hereby irrevocably authorizes the Loan Agent and the Collateral Trustee
(together, the “Agents”) to take such action under the provisions of this
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agents by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  The Agents may perform any of their duties
hereunder or under the other Credit Documents by or through their respective
officers, directors, agents, employees or affiliates.  For the avoidance of
doubt, the Collateral Trustee and Loan Agent hereby agree to forward or make
available any notices that it receives to the appropriate parties so required by
the Indenture.

 

Section 7.2                                    Nature of Duties.  The Agents
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and the other Credit Documents.  None of the Agents or any of
their respective officers, directors, employees or affiliates shall be liable
for any action taken or omitted by it or them hereunder or under any other
Credit Document or in connection herewith or therewith, unless caused by its or
their gross negligence, willful misconduct or bad faith.  The duties of the
Agents shall be mechanical and administrative in nature; the Agents shall not
have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender; and nothing in this Agreement or any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agents any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

 

Section 7.3                                    Lack of Reliance on the Agents. 
Independently and without reliance upon the Agents, each Lender, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the
Borrowers in connection with the making and the continuance of the Loans and the
taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and, except as expressly
provided in this Agreement and the other Credit Documents, the Agents shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter.  The Agents shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrowers or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the satisfaction of any of the conditions precedent set forth in

 

14

--------------------------------------------------------------------------------



 

Article IV or the financial condition of the Borrowers or the existence or
possible existence of any Default.

 

Section 7.4                                    Certain Rights of the Agents. 
(a) The Agents may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.  In addition, the Agents shall be entitled to the
rights, benefits and protection of the Collateral Trustee as set forth in
Article VI of the Indenture; any request or direction of either of the Borrowers
mentioned herein may be sufficiently evidenced by an Issuer Order;

 

(b)                                 whenever in the administration of this
Agreement or the Indenture the Agents shall (i) deem it desirable that a matter
be proved or established prior to taking, suffering or omitting any action
hereunder, the Agents (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s Certificate
or Issuer Order or (ii) be required to determine the value of any Collateral or
funds hereunder or the cash flows projected to be received therefrom, the Agents
may, in the absence of bad faith on its part, rely on reports of nationally
recognized accountants, investment bankers or other Persons qualified to provide
the information required to make such determination, including nationally
recognized dealers in Assets of the type being valued, securities quotation
services, loan pricing services and loan valuation agents;

 

(c)                                  as a condition to the taking or omitting of
any action by it hereunder, the Agents may consult with counsel and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon;

 

(d)                                 the Agents shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Agreement
or to institute, conduct or defend any litigation hereunder or in relation
hereto at the request or direction of any Lenders pursuant to this Agreement and
the Indenture, unless such Lenders shall have offered to the Agents security or
indemnity reasonably satisfactory to the Agents against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction. The Loan Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Credit
Document in accordance with a request or consent of the Majority of the Lenders
(or such other percentage of the Lenders expressly specified in this Agreement
or such Credit Document with respect to a particular matter) given in accordance
with this Agreement or any other Credit Document and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders;

 

(e)                                  the Agents shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but the Agents, in their discretion,
may, and upon the written direction of a Majority of the Controlling Class or of
the Rating Agency shall (subject to the right hereunder to be reasonably
satisfactorily indemnified for associated expense and liability), make such
further inquiry or investigation into such facts or

 

15

--------------------------------------------------------------------------------



 

matters as it may see fit or as it shall be directed, and the Agents shall be
entitled, on reasonable prior notice to the Borrowers and the Collateral
Manager, to examine the books and records relating to the Secured Debt, the
Subordinated Securities and the Assets, personally or by agent or attorney,
during the Borrowers’ or the Collateral Manager’s normal business hours;
provided that the Agents shall, and shall cause its agents to, hold in
confidence all such information, except (i) to the extent disclosure may be
required by law by any regulatory, administrative or governmental authority and
(ii) to the extent that the Agents, in their sole discretion, may determine that
such disclosure is consistent with its obligations hereunder; provided further
that the Agents may disclose on a confidential basis any such information to its
agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder;

 

(f)                                   the Agents may execute any of the rights,
privileges or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys; provided that, neither of the Agents shall
be responsible for any misconduct or negligence on the part of any such agent or
attorney appointed by it with due care;

 

(g)                                  neither of the Agents shall be liable for
any action it takes, suffers or omits to take in good faith that it reasonably
believes to be authorized or within its rights or powers or hereunder, including
actions or omissions to act at the direction of the Collateral Manager;

 

(h)                                 nothing herein shall be construed to impose
an obligation on the part of the Agents to monitor, recalculate, evaluate or
verify any report or independently determine the accuracy of any report,
certificate or information received from the Borrower or Collateral Manager
(unless and except to the extent otherwise expressly set forth herein) and all
calculations made by the Agents in their respective roles hereunder shall (in
the absence of manifest error) be final and binding on all parties;

 

(i)                                     to the extent any defined term
hereunder, or any calculation required to be made or determined by the Trustee
hereunder, is dependent upon or defined by reference to generally accepted
accounting principles (as in effect in the United States) (“GAAP”), the Agents
shall be entitled to request and receive (and rely upon) instruction from the
Issuer or the accountants identified in the Accountants’ Report (and in the
absence of its receipt of timely instruction therefrom, shall be entitled to
obtain from an Independent accountant at the expense of the Borrower) as to the
application of GAAP in such connection, in any instance;

 

(j)                                    the Agents shall not be liable for the
actions or omissions of, or any inaccuracies in the records of, the Collateral
Manager, the Borrower, the Co-Borrower, any Paying Agent (other than the Agents
and the Collateral Trustee), DTC, Euroclear, Clearstream, or any other clearing
agency or depository and without limiting the foregoing, the Agents shall not be
under any obligation to monitor, evaluate or verify compliance by the Collateral
Manager with the terms hereof or of the Collateral Management Agreement, or to
verify or independently determine the accuracy of information received by the
Trustee from the Collateral Manager (or from any selling institution, agent
bank, trustee or similar source) with respect to the Assets;

 

(k)                                 any permissive right of the Trustee to take
or refrain from taking actions enumerated herein shall not be construed as a
duty;

 

16

--------------------------------------------------------------------------------



 

(l)                                     to the extent permitted by applicable
law, the Agents shall not be required to give any bond or surety in respect of
the execution of this Agreement or otherwise;

 

(m)                             except as otherwise provided herein, the Agents
shall not be deemed to have notice or knowledge of any matter unless a Trust
Officer has actual knowledge thereof or unless written notice thereof is
received by the Agent at the Corporate Trust Office and such notice references
the Secured Debt generally, the Borrowers, this Agreement or the Indenture.
Whenever reference is made herein to a Default or an Event of Default such
reference shall, insofar as determining any liability on the part of the Agents
are concerned, be construed to refer only to a Default or an Event of Default of
which the Agents is deemed to have knowledge in accordance with this paragraph;

 

(n)                                 the Agents shall not be responsible for
delays or failures in performance resulting from circumstances beyond its
control (such circumstances include but are not limited to acts of God, strikes,
lockouts, riots, acts of war, loss or malfunctions of utilities, computer
(hardware or software) or communications services);

 

(o)                                 to help fight the funding of terrorism and
money laundering activities, the Agent will obtain, verify, and record
information that identifies individuals or entities that establish a
relationship or open an account with the Agent. The Agent will ask for the name,
address, tax identification number and other information that will allow the
Agent to identify the individual or entity who is establishing the relationship
or opening the account. The Agent may also ask for formation documents such as
organizational documents, an offering memorandum, or other identifying documents
to be provided;

 

(p)                                 the Agent or their respective Affiliates are
permitted to receive additional compensation that could be deemed to be in the
Agents economic self-interest for (i) serving as investment adviser,
administrator, shareholder, servicing agent, custodian or subcustodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain Eligible Investments. Such compensation is not payable or reimbursable
under Section 6.7 of the Indenture; and

 

(q)                                 the Agents shall have no duty (i) to see to
any recording, filing, or depositing of the Indenture or any supplemental
indenture or any financing statement or continuation statement evidencing a
security interest, or to see to the maintenance of any such recording, filing or
depositing or to any rerecording, refiling or redepositing of any thereof or
(ii) to maintain any insurance.

 

Section 7.5                                    Not Responsible for
Recitals, Incurrence of Loans or Issuance of Notes.  The recitals contained
herein, shall be taken as the statements of the Borrowers and the Agents assume
no responsibility for their correctness.  The Agents make no representation as
to the validity or sufficiency of this Agreement (except as may be made with
respect to the validity of the Agents obligations hereunder), the Assets, the
Loans or the Notes.  The Agents shall not be accountable for the use or
application by either of the Borrowers of the Loans or the Notes or the proceeds
thereof or any amounts paid to either of the Borrowers pursuant to the
provisions hereof.

 

17

--------------------------------------------------------------------------------



 

Section 7.6                                    May Hold Loans or Notes.  The
Agents or any other agent of either of the Borrowers, in its individual or any
other capacity, may become the owner or pledgee of a Loan or a Note and may
otherwise deal with either of the Borrowers or any of their Affiliates with the
same rights it would have if it were not an agent.

 

Section 7.7                                    Holders of Lender Notes;
Transferee of Assignment Agreement.  (a) The Agents may deem and treat the
person in whose name such Loan is registered on the Register as described in
Section 8.16 as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Agents and the requirements set forth in
Section 8.16 have been satisfied.  Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the Holder of any Lender Note (or the registered Holder of a Loan in
the form of a Conformation of Registration) shall be conclusive and binding on
any subsequent holder, transferee, assignee or indorsee, as the case may be, of
such Lender Note  (or Confirmation of Registration) or of any Lender Note or
Lender Notes (or Confirmation of Registration) or Class A Notes issued in
exchange therefor.

 

(b)                                 The Agents may deem and treat the transferee
of a properly executed and delivered Assignment Agreement pursuant to
Section 8.4(b) whose name is recorded in the Register as set forth in
Section 8.16 as a Lender under this Agreement with all of the same rights and
obligations as a Holder of a Lender Note, whether or not such Lender requests a
Lender Note pursuant to Section 3.2, for all purposes hereof unless and until
the Agents receive and accept a subsequent Assignment Agreement properly
executed and delivered pursuant to Section 8.4(b).

 

Section 7.8                                    Compensation and Reimbursement. 
(a) The Borrower agrees:

 

(i)                                     to compensate the Agents for their
services as provided in the Indenture;

 

(ii)                                  except as otherwise expressly provided
herein and subject to the Priority of Payments, to reimburse each of the Agents
(subject to any written agreement between the Borrower and the applicable Agent)
in a timely manner upon its request for all reasonable expenses, disbursements
and advances incurred or made by such Agent in accordance with any provision of
this Agreement or other Transaction Document (including securities transaction
charges and the reasonable compensation and expenses and disbursements of its
agents and legal counsel and of any pricing service, accounting firm or
investment banking firm employed by the Agents pursuant to the Indenture, except
any such expense, disbursement or advance as may be attributable to the
applicable Agent’s gross negligence, willful misconduct or bad faith); but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Agent’s receipt of a
payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager; and

 

(iii)                               to indemnify each of the Agents and its
respective officers, directors, employees and agents for, and to hold them
harmless against, any loss, liability or expense (including reasonable
attorney’s fees and expenses) incurred without

 

18

--------------------------------------------------------------------------------



 

negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this Agreement and the
Credit Documents or the performance of its duties hereunder or thereunder,
including the costs and expenses of defending themselves (including reasonable
attorney’s fees and costs) against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder or any other
agreement or instrument related hereto.

 

This Section 7.8 shall survive the termination of this Agreement or the removal
or resignation of the applicable Agent.

 

(b)                                 The Agents hereby agree not to cause the
filing of a petition in bankruptcy against either of the Borrowers or any Issuer
Subsidiary for the non-payment to the Agents of any amounts provided by this
Agreement or the other Credit Documents, including this Section 7.8 hereof until
at least one year (or, if longer, the applicable preference period then in
effect) plus one day after the payment in full of all Secured Debt and the
Subordinated Securities.

 

(c)                                  Each of the Agents acknowledges that all
payments payable to it under this Agreement shall be subject to the Priority of
Payments in the Indenture and payable as Administrative Expenses.  If, on any
date when any amount shall be payable to the Agents pursuant to this Agreement,
insufficient funds are available for the payment thereof, any portion of a fee
or expense not so paid shall be deferred and payable on such later date on which
a fee or expense shall be payable and sufficient funds are available.  Following
realization of the Assets and distribution of proceeds in the manner provided in
the Priority of Payments in the Indenture, any obligations of either of the
Borrowers and any claims of the Agents against either of the Borrowers shall be
extinguished and shall not thereafter revive.  This Section 7.8(c) shall survive
the termination of this Agreement or the removal or resignation or the
applicable Agent.

 

(d)                                 The Borrowers’ payment obligations to each
of the Agents under this Section 7.8 shall be secured by the lien of the
Indenture, and shall survive the resignation or removal of such Agent and the
discharge of the Indenture.

 

Section 7.9                                    Agents Required; Eligibility. 
There shall at all times be Agents hereunder which shall be organizations or
entities organized and doing business under the laws of the United States of
America or of any state thereof, each having a combined capital and surplus of
at least $200,000,000 and meeting the eligibility criteria specified in
Section 6.8 of the Indenture.  If at any time either Agent shall cease to be
eligible in accordance with the provisions of this Section 7.9 hereof, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article VII.

 

Section 7.10                             Resignation and Removal of Agents;
Appointment of Successor Agents.  (a) No resignation or removal of either of the
Agents and no appointment of a successor agent with respect to the applicable
Agent (the “Successor Agent”) pursuant to this Article shall become effective
until the acceptance of appointment by the Successor Agent under Section 7.11. 
The indemnification in favor of the Agents in Section 7.8 hereof shall survive
any resignation or removal (to the extent of any indemnified liabilities, costs,
expenses and other amounts arising or incurred prior to, or arising out of
actions or omissions occurring prior to such resignation or removal).

 

19

--------------------------------------------------------------------------------



 

(b)                                 Subject to and in accordance with
Section 6.9 of the Indenture, the Loan Agent may resign at any time by giving
not less than 30 days written notice thereof to each of the Borrowers, the
Collateral Manager, each Lender and the Rating Agency.  If the Loan Agent shall
resign, be removed or become incapable of acting, or if a vacancy shall occur in
the office of the Loan Agent for any reason, the Borrower shall promptly appoint
a Successor Agent by Issuer Order, one copy of which shall be delivered to each
of the Agents, the Successor Agent, each Lender and the Collateral Manager;
provided that such successor Agent shall be appointed only upon the Act of a
Majority of each Class of Secured Debt and the Subordinated Securities or, at
any time when an Event of Default shall have occurred and be continuing, by an
Act of a Majority of the Controlling Class.  If no Successor Agent shall have
been appointed and an instrument of acceptance by a Successor Agent shall not
have been delivered to the Agents within 30 days after the giving of such notice
of resignation, the resigning Agent, or any Lender, on behalf of itself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a Successor Agent satisfying the requirements of Section 7.9
hereof. The resignation or removal of the Collateral Trustee and/or the
appointment of a successor Collateral Trustee shall be governed by Section 6.9
of the Indenture.

 

(c)                                  The Loan Agent may be removed at any time
upon 30 days written notice by an act of a Majority of the Controlling Class and
a Majority of the Subordinated Securities or, at any time when an Event of
Default shall have occurred and be continuing by an Act of a Majority of the
Controlling Class, delivered to the Agents and to the Borrower.

 

(d)                                 If at any time:

 

(i)                                     the Loan Agent shall cease to be
eligible under Section 7.9 hereof and shall fail to resign after request
therefor by the Borrower or by a Majority of the Lenders; or

 

(ii)                                  the Loan Agent shall become incapable of
acting or shall be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Loan Agent or of its property shall be appointed or any public officer
shall take charge or control of the Loan Agent or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 7.10(a) hereof), (A) the Borrower, by
an Issuer Order, may remove the Loan Agent, or (B) any Lender may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Loan Agent and the appointment of a
Successor Agent.

 

(e)                                  If the Loan Agent shall be removed or
become incapable of acting, or if a vacancy shall occur in the office of the
Loan Agent for any reason (other than resignation), the Borrowers, by Issuer
Order, shall promptly appoint a successor Loan Agent.  If the Borrowers shall
fail to appoint a successor Loan Agent within 30 days after such removal or
incapability or the occurrence of such vacancy, a successor Agent may be
appointed by a Majority of the Lenders by written instrument delivered to the
Borrower and the retiring the Loan Agent.  The successor Loan Agent so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Loan Agent and supersede any successor Loan Agent proposed by the

 

20

--------------------------------------------------------------------------------



 

Borrowers.  If no successor Loan Agent shall have been so appointed by the
Borrowers or a Majority of the Lenders and shall have accepted appointment in
the manner hereinafter provided, subject to Section 6.10 of the Indenture, any
Lender may, on behalf of itself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Loan Agent.

 

(f)                                   The Borrower shall give prompt notice of
each resignation and each removal of the Loan Agent and each appointment of a
Successor Agent to the Collateral Trustee, the Rating Agency and to each
Lender.  Such notice shall include the name of the Successor Agent and the
address of its Corporate Trust Office.  If the Borrower fails to provide such
notice within 10 days after acceptance of appointment by the Successor Agent,
the Successor Agent shall cause such notice to be given at the expense of the
Borrower.

 

(g)                                  If the Bank shall resign or be removed as
Collateral Trustee, the Bank shall also resign or be removed as Loan Agent and
Collateral Trustee and as any other capacity in which the Bank is then acting
pursuant to this Agreement, the Indenture or any other Transaction Document.

 

Section 7.11                             Acceptance of Appointment by Successor
Agents.  Every Successor Agent appointed hereunder and qualified under
Section 7.9 hereof shall execute, acknowledge and deliver to the Borrower and
the retiring Agent an instrument accepting such appointment and agreeing to be
bound by this Agreement and, to the extent such Successor Agent shall be a party
thereto, the Indenture and the Securities Account Control Agreement.  Upon
delivery of the required instruments, the resignation or removal of the retiring
Agent shall become effective and such Successor Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts,
duties and obligations of the retiring Agent; but, on request of the Borrowers
or a Majority of the Lenders or the Successor Agent, such retiring Agent shall,
upon payment of its charges then unpaid, execute and deliver an instrument
transferring to such Successor Agent all the rights, powers and trusts of the
retiring Agent, and shall duly assign, transfer and deliver to such Successor
Agent all property held by such retiring Agent hereunder.  Upon request of any
such Successor Agent, each of the Borrowers shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
Successor Agent all such rights, powers and trusts.

 

Section 7.12                             Merger, Conversion, Consolidation or
Succession to Business of Agents.  Any organization or entity into which an
Agent may be merged or converted or with which it may be consolidated, or any
entity resulting from any merger, conversion or consolidation to which such
Agent shall be a party, or any entity succeeding to all or substantially all of
the corporate trust business of such Agent, shall be the successor of such Agent
hereunder; provided that such entity shall be otherwise qualified and eligible
under this Article VII hereof, without the execution or filing of any document
or any further act on the part of any of the parties hereto; provided, further,
that the Agents shall give notice thereof to each of the Borrowers, the
Collateral Manager, each Lender, and the Rating Agency.

 

Section 7.13                             Representations and Warranties of State
Street Bank and Trust Company.  The Bank hereby represents and warrants as
follows:

 

21

--------------------------------------------------------------------------------



 

(a)                                 Organization.  It has been duly organized
and is validly existing as a national banking association and has the power to
conduct its business and affairs as the Loan Agent.

 

(b)                                 Authorization; Binding Obligations.  It has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and all of the documents required to be executed
by it pursuant hereto.  This Agreement has been duly authorized, executed and
delivered by the Bank and constitutes the legal, valid and binding obligation of
it enforceable in accordance with its terms subject, as to enforcement, (i) to
the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Bank and
(ii) to general equitable principles (whether enforcement is considered in a
proceeding at law or in equity).

 

(c)                                  Eligibility.  It is eligible under
Section 7.9 hereof to serve as Loan Agent hereunder.

 

(d)                                 No Conflict.  Neither the execution,
delivery and performance of the Indenture, nor the consummation of the
transactions contemplated by the Indenture, (i) is prohibited by, or requires
the Bank to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, judgment, order, writ, injunction or decree
that is binding upon the Bank or any of its properties or assets, or (ii) will
violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any material agreement to which it is a party or
by which it or any of its property is bound.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                    Payment of Expenses, etc.  The
Borrower agrees to pay all reasonable out of pocket costs and expenses (A) of
the Loan Agent and the Collateral Trustee in connection with any amendment,
waiver or consent of the Credit Documents and the documents and instruments
referred to therein and (B) of the Loan Agent and the Collateral Trustee in
connection with any Default or with the enforcement of the Credit Documents and
the documents and instruments referred to therein (including the reasonable fees
and disbursements of counsel for the Collateral Trustee, counsel for the Loan
Agent and one (1) counsel in total for all Lenders, collectively).  To the
extent that the undertaking to indemnify, pay or hold harmless the Loan Agent or
the Collateral Trustee set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law, subject to the
limitations and qualifications set forth in the preceding sentence and the
Priority of Payments.  Any payments made pursuant to this Section 8.1 shall be
made on the first Payment Date that funds are available for such payments as an
Administrative Expense in accordance with the Priority of Payments.

 

22

--------------------------------------------------------------------------------



 

Section 8.2                                    Right of Setoff.  Each Lender
hereby waives any right of setoff that the Lender may have against the Borrower
in respect of any Obligation arising hereunder or under the Lender Notes.

 

Section 8.3                                    Notices.  (a) all notices and
other communications provided for hereunder shall be in writing (including
telecopier or electronic mail (if an e-mail address for the relevant party is
set forth in the Indenture)) and mailed or delivered, if to the Borrower, the
Collateral Manager, the Rating Agency, the Loan Agent, the Collateral Trustee
and/or any Lender, at its address specified in the Indenture (or, in the case of
any Lender, in Schedule 2 hereof), in the case of any Lender becoming party
hereto after the Closing Date, the related Assignment Agreement; or, at such
other address as shall be designated by any party in a written notice to the
other parties hereto.  Any such notice or communication shall be deemed to have
been given or made as of: the date so delivered, if delivered personally or by
overnight courier; when receipt is acknowledged, if telecopied; if sent by
electronic mail (if an e-mail address for the relevant party is set forth in the
Indenture or herein, as applicable), when received in the electronic mail
account thereof and three (3) calendar days after mailing if sent by registered
or certified mail (except that a notice of change of address shall not be deemed
to have been given until actually received by the addressee).

 

(b)                                 Without in any way limiting the obligation
of the Borrower to confirm in writing any telephonic notice permitted to be
given hereunder, the Collateral Trustee and the Loan Agent may, prior to receipt
of written confirmation, act without liability upon the basis of such telephonic
notice believed by the Collateral Trustee and/or the Loan Agent in good faith to
be from the Borrower and/or the Collateral Manager (including an Officer
thereof).  In each such case, the Borrower hereby waives the right to dispute
the Collateral Trustee’s and/or the Loan Agent’s record of the terms of such
telephonic notice absent manifest error.

 

(c)                                  In the event that any provision in this
Agreement calls for any notice or document to be delivered simultaneously to the
Collateral Trustee and the Loan Agent and any other person or entity, the
Collateral Trustee’s, and the Loan Agent’s receipt of such notice or document
shall entitle the Collateral Trustee and the Loan Agent to assume that such
notice was delivered to such other person or entity unless otherwise expressly
specified herein or unless the Collateral Trustee or Loan Agent is responsible
for sending such notice or document pursuant to the Indenture or hereunder.

 

(d)                                 Notwithstanding any provision to the
contrary in this Agreement or in any agreement or document related hereto, any
documents (including reports, notices or supplemental indentures) required to be
provided by the Collateral Trustee, the Loan Agent or the Collateral Trustee to
the Lenders may be provided by providing notice of, and access to, the
Collateral Trustee’s website containing such document.

 

(e)                                  The Bank (in each of its capacities) agrees
to accept and act upon instructions or directions pursuant to this Agreement,
the Indenture or any other Transaction Document sent by unsecured email,
facsimile transmission or other similar unsecured electronic methods; provided
that, any Person providing such instructions or directions shall provide to the
Bank an incumbency certificate listing authorized Officers designated to provide
such instructions or directions, which incumbency certificate shall be amended
whenever a Person is

 

23

--------------------------------------------------------------------------------



 

added or deleted from the listing.  If such Person elects to give the Bank email
or facsimile instructions (or instructions by a similar electronic method) and
the Bank in its discretion elects to act upon such instructions, the Bank’s
reasonable understanding of such instructions shall be deemed controlling.  The
Bank shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction and shall not be liable for any Person’s use of
electronic methods to submit instructions and directions to the Bank.

 

Section 8.4                                    Benefit of Agreement.  (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and the respective successors and assigns of the parties
hereto to the extent permitted under this Section 8.4; provided that, (i) except
as provided in Section 5.10 of this Agreement, the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and (ii) except as provided in Section 8.4(b), no Lender
may assign or transfer any of its rights or obligations hereunder.  Each Lender
may at any time grant participations in any of its rights hereunder to one or
more commercial banks, insurance companies, funds or other financial
institutions; provided that in the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; and provided, further that, no Lender shall transfer, grant or
assign any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Documents except to the extent such amendment or waiver would (x) extend the
final scheduled maturity of any Loan or Lender Note in which such participant is
participating or waive any Mandatory Prepayment thereof, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Lender Note over the amount thereof then in effect
(it being understood that a waiver of any Default or a Mandatory Prepayment,
shall not constitute a change in the terms of any Lender Note), (y) release all
or substantially all of the Assets (in each case, except as expressly provided
in the Credit Documents), or (z) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement (except as
provided in Section 5.10 of this Agreement); and provided, further that, each
participation shall be subject to the related participant providing a
representation and warranty to the Lender from which it is acquiring its
participation that it is a Qualified Purchaser and a Qualified Institutional
Buyer and making representations substantially in the form set forth under
Section 8.18(a)(i), Section 8.18(a)(ii), Section 8.18(a)(iv) and
Section 8.18(a)(v).

 

(b)                                 Any Lender may assign all or a portion of
its rights and obligations under this Agreement (including, such Lender’s Loans,
Lender Note and other Loans) to one or more commercial banks, insurance
companies, funds or other financial institutions (including one or more Lenders)
that is a Qualified Institutional Buyer and a Qualified Purchaser and can make
all of the other representations set forth in Section 8.18.  No assignment
pursuant to the immediately preceding sentence to an institution other than an
Affiliate of such Lender or another Lender

 

24

--------------------------------------------------------------------------------



 

shall be in an aggregate amount less than (unless the entire outstanding Loan of
the assigning Lender is so assigned) $250,000.  No consent of the Borrower or
the Loan Agent shall be required for any assignment by a Lender to another
Lender.  If any Lender so sells or assigns all or a part of its rights hereunder
or under the Lender Notes, any reference in this Agreement or the Lender Notes
to such assigning Lender shall thereafter refer to such Lender and to the
respective assignee to the extent of their respective interests and the
respective assignee shall have, to the extent of such assignment (unless
otherwise provided therein), the same rights and benefits as it would if it were
such assigning Lender.

 

(c)                                  Each assignment pursuant to
Section 8.4(b) shall be effected by the assigning Lender and the assignee Lender
executing an Assignment Agreement (an “Assignment Agreement”), which Assignment
Agreement shall be substantially in the form of Exhibit B (appropriately
completed); provided that, in each case, unless otherwise consented to by the
Borrower, the Assignment Agreement shall contain a representation and warranty
by the assignee to the Loan Agent and the Borrower that such assignee is an
Approved Lender.  In the event of (and at the time of) any such assignment,
either the assigning Lender or the assignee Lender shall pay to the Loan Agent a
nonrefundable assignment fee of $3,500, and at the time of any assignment
pursuant to subclause (b) of this Section 8.4, (i) this Agreement shall be
deemed to be amended to reflect the Lender Note (or the Confirmation of
Registration in lieu thereof) of the respective assignee (which shall result in
a direct reduction to the Lender Note of the assigning Lender) and of the other
Lenders, and (ii) the Borrower shall issue new Lender Notes (or Confirmation of
Registration) to the respective assignee and/or to the assigning Lender, as
applicable, in conformity with the requirements of Sections 3.2 and 8.16.  No
transfer or assignment under subclause (b) of this Section 8.4 shall be
effective until recorded by the Loan Agent on the Register pursuant to
Section 8.16.  To the extent of any assignment pursuant to subclause (b) of this
Section 8.4, the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Lender Note (or Confirmation of Registration). 
Each Lender and the Borrower agree to execute such documents (including
amendments to this Agreement and the other Credit Documents) as shall be
necessary to effect the foregoing.  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Lender Notes or Loans to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve
Bank.

 

Section 8.5                                    No Waiver; Remedies Cumulative. 
No failure or delay on the part of the Loan Agent, the Collateral Trustee or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrowers and the Loan
Agent, the Collateral Trustee or any Lender shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Loan Agent, the
Collateral Trustee or any Lender would otherwise have.  No notice to or demand
on the Borrower in any case shall entitle the Borrower or any other Person to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Loan Agent, the Collateral Trustee or
the Lenders to any other or further action in any circumstances without notice
or demand.

 

25

--------------------------------------------------------------------------------



 

Section 8.6                                    Payments Pro Rata.  (a) The
Collateral Trustee agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Loans hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has expressly
waived its right to receive its pro rata share thereof) pro rata based upon
their respective shares, if any, of the Loans with respect to which such payment
was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans or fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Commitment then owed and due to such Lender bears to the
total of such Commitment then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for Cash without recourse or warranty from the other Lenders an
interest in the Loans to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that, if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

Section 8.7                                    Calculations; Computations.  All
computations of interest hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

Section 8.8                                    Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial.  (a) THIS AGREEMENT AND THE LOANS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
THE LOANS (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 With respect to any suit, action or
proceedings relating to this Agreement or any matter between the parties arising
under or in connection with this Agreement (“Proceedings”), each party
irrevocably:  (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party.  Nothing in this Agreement
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c)                                  EACH OF THE PARTIES HERETO AND ANY LENDER
BECOMING A PARTY HERETO (BY THEIR ACCEPTANCE OF THE SECURED DEBT) HEREBY

 

26

--------------------------------------------------------------------------------



 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE LOANS OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Each party
hereby (i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

(d)                                 Each Party (other than the Borrowers) to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 8.3.

 

Section 8.9                                    Counterparts.  This Agreement may
be executed and delivered in counterparts (and by different parties hereto in
different counterparts) (including by facsimile transmission), each of which
will be deemed an original, and all of which together constitute one and the
same instrument.  Delivery of an executed counterpart of this Agreement by
e-mail (PDF) or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 8.10                             Effectiveness.  This Agreement shall
become effective on the Closing Date upon satisfaction of the conditions set
forth in Section 4.1.

 

Section 8.11                             Headings Descriptive.  The headings of
the several sections and subsections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

Section 8.12                             Amendment or Waiver.  (a) Except as set
forth in clause (c) below, this Agreement may not be amended or waived other
than in accordance with Article VIII of the Indenture, which is hereby
incorporated by reference mutatis mutandis.

 

(b)                                 Upon the execution of any supplemental
indenture under Article VIII of the Indenture, any provisions of this Agreement
that are incorporated by reference, mutatis mutandis, as if fully set forth
herein shall be modified in accordance therewith, and such supplemental
Indenture shall form a part of this Agreement for all purposes; and every Lender
theretofore and thereafter authenticated and delivered hereunder shall be bound
thereby.

 

(c)                                  (i)                                    
Other than any amendment or modification that could be effected under
Article VIII of the Indenture without the consent of the Lenders, terms of this
Agreement that are not related to provisions of the Indenture and that are terms
uniquely affecting the Lenders may not be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Borrowers, the Agents and a Majority of the Lenders and is
consented to by the Collateral Manager; provided that, no such change, waiver,
discharge or termination shall, without the consent of each Lender (with Loans
being directly affected thereby in the case of the following clause (A)),
(A) extend any time fixed for the payment of any principal of the Loans, or
reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or fees thereon, or reduce the principal amount thereof, or change the
currency of payment

 

27

--------------------------------------------------------------------------------



 

thereof or change any Lender’s Commitment, (B) release all or substantially all
of the Assets (in each case, except as expressly provided in the Credit
Documents), (C) amend, modify or waive any provision of Section 8.6 or subclause
(a) of this Section 8.12, (D) reduce the percentage specified in the definition
of Majority (it being understood that, with the consent of a Majority of the
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of a Majority of the Lenders on substantially the
same basis as the extensions of Commitments are included on the Closing Date),
(E) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement (except as permitted by Section 5.10),
(D) waive any mandatory prepayment of Loans required pursuant to Section 3.3.1
or (E) amend, modify or waive any provision of Section 8.20; provided, further
that, no such change, waiver, discharge or termination shall increase the
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications
(otherwise permitted hereunder) of conditions precedent, covenants, Defaults or
Events of Default shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender) or
without the consent of the Agents amend, modify or waive any provision of
Article VII or Section 3.6 as the same applies to the Agents.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrower, the Lenders, the Loan
Agent, the Collateral Trustee and all future holders of the Loans and the Lender
Notes (or a Holder taking such interest in the form of a Confirmation of
Registration).

 

(ii)                                  No change, waiver, discharge or
termination of this Agreement shall affect in any manner, amend, waive or modify
the terms of the Indenture;

 

(iii)                               In the case of any waiver, the Borrower, the
Lenders, the Collateral Trustee and the Loan Agent shall be restored to their
former position and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing, to the extent so provided herein; but no such waiver shall extend to
any subsequent or other Default or Event of Default, or impair any right
consequent thereon.  In executing or accepting any change, waiver, discharge or
termination of this Agreement permitted by this Section 8.12, the Loan Agent and
Collateral Trustee shall be entitled to receive, and (subject to Section 7.2 and
7.4 herein and the Indenture) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such change, waiver, discharge
or termination is authorized or permitted by this Agreement and that all
conditions precedent thereto have been satisfied.  The Collateral Trustee and
Loan Agent shall not be liable for any reliance made in good faith upon such
Opinion of Counsel; and

 

(iv)                              Notwithstanding anything herein to the
contrary, Section 3.7 of this Agreement may be removed with the consent of 100%
of the Lenders; provided that no Class of Note shall have the right to object or
be required to consent to the removal of Section 3.7; provided further that upon
the removal of Section 3.7 any provision of the Indenture related to
Section 3.7, including, without limitation, Section 2.5(b) of the Indenture,
shall have no further force or effect for the purposes of this Agreement.

 

28

--------------------------------------------------------------------------------



 

(d)                                 Prior to the effectiveness of any amendment
to this Agreement pursuant to clause (c) above, S&P shall be given written
notice thereof.

 

Section 8.13                             Survival.  All indemnities set forth
herein, including in Section 7.8 and Section 8.1 shall survive the execution and
delivery of this Agreement and the making and repayment of the Loans.

 

Section 8.14                             Domicile of Loans.  Subject to the
limitations of Section 8.4, each Lender may transfer and carry its Loans at, to
or for the account of any branch office, Subsidiary or Affiliate of such Lender.

 

Section 8.15                             Confidentiality.  Each Lender shall be
required to comply with the provisions of the Indenture, including Section 14.15
of the Indenture, with respect to Confidential Information and the provisions of
Section 14.15 of the Indenture are incorporated by reference mutatis mutandis;
provided that, in no event shall any Lender or any Affiliate thereof be
obligated or required to return any materials furnished by the Borrower.

 

Section 8.16                             Register.  (a) The Borrower hereby
acknowledges that the Loan Agent will serve as the Borrower’s agent, solely for
purposes of this Section 8.16, to maintain a register (the “Register”) on which
it shall record the names and addresses of each Lender, the Loans (and transfers
thereof) made by each such persons and each repayment in respect of the
principal amount of the Loans.  Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans.  With respect to any Lender, the transfer of the rights to the
principal of, and interest on, any Loan made by such Lender shall not be
effective until such transfer is recorded on the Register maintained by the Loan
Agent with respect to ownership of such Loan as provided in this Section 8.16
and prior to such recordation all amounts owing to the transferor with respect
to such Loan shall remain owing to the transferor.  The registration of
assignment or transfer of all or part of any Loan shall be recorded by the Loan
Agent on the Register only upon the acceptance by the Loan Agent of a properly
executed and delivered Assignment Agreement pursuant to Section 8.4(b).  Each
Lender shall promptly provide the Loan Agent any information reasonably
requested by it for purposes of maintaining the Register.  Coincident with the
delivery of such an Assignment Agreement to the Loan Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
its Lender Notes and thereupon one or more new Lender Notes (or Confirmation of
Registration) in the same aggregate principal amount shall, if requested by the
assigning or transferor Lender and/or new Lender, be issued to the assigning or
transferor Lender and/or the new Lender, as applicable.

 

(b)                                 Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Transaction Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such

 

29

--------------------------------------------------------------------------------



 

Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, no
Agent (in its capacity as Agent) shall have responsibility for maintaining a
Participant Register.

 

Section 8.17                             Marshalling; Recapture.  None of the
Collateral Trustee, the Loan Agent nor any Lender shall be under any obligation
to marshal any assets in favor of the Borrower or any other party or against or
in payment of any or all of the Loans.  To the extent any Lender receives any
payment by or on behalf of the Borrower, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to the Borrower or its estate, trustee, receiver,
custodian or any other party under any Bankruptcy Law, state or Federal law,
common law or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by the
amount so repaid shall be reinstated by the amount so repaid and shall be
included within the liabilities of the Borrower to such Lender as of the date
such initial payment, reduction or satisfaction occurred.

 

Section 8.18                             Lender Representations, etc.; Non
Recourse Obligations.  (a) By executing this Agreement, whether on the date
hereof or pursuant to an assignment permitted hereunder, each Lender represents,
warrants and covenants as follows:

 

(i)                                     In connection with the Loans:  (A) none
of the Borrowers, the Collateral Manager, the Collateral Trustee, the Collateral
Administrator, the Loan Agent, the Co-Placement Agent, the Placement Agent or
any of their respective Affiliates is acting as a fiduciary or financial or
investment adviser for such Lender; (B) such Lender is not relying (for purposes
of making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Borrowers, the Collateral
Trustee, the Collateral Administrator, the Collateral Trustee, the Loan Agent,
the Co-Placement Agent, the Placement Agent or any of their respective
Affiliates other than any statements herein and in the final Offering Circular,
and such Lender has read and understands this Agreement and the final Offering
Circular (including the descriptions therein of the structure of the transaction
in which the Loans are being offered and the risks to the Lenders); (C) such
Lender has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to this Agreement and the Indenture) based upon its
own judgment and upon any advice from such advisers as it has deemed necessary
and not upon any view expressed by the Borrowers, the Collateral Trustee, the
Collateral Administrator, the Collateral Trustee, the Loan Agent, Co-Placement
Agent, the Placement Agent or any of their respective Affiliates; (D) such
Lender is both (x) a Qualified Institutional Buyer that is not a broker-dealer
which owns and invests on a discretionary basis less than $25 million in
securities of issuers that are not affiliated persons of the dealer and is not a
plan referred to in paragraph (a)(1)(d) or (a)(1)(e) of Rule 144A or a trust
fund referred to in paragraph (a)(1)(f) of Rule 144A that holds the

 

30

--------------------------------------------------------------------------------



 

assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan and (y) a Qualified Purchaser; (E) such Lender was
not formed for the purpose of acquiring such Loans and is acquiring its interest
in such Loans for its own account; (F) such Lender will hold and transfer the
minimum required amount of the Loans; (G) such Lender is a sophisticated
investor and is making the Loans with a full understanding of all of the terms,
conditions and risks thereof, and it is capable of assuming and willing to
assume those risks; (H) such Lender has had access to such financial and other
information concerning the Borrower and the Loans as it has deemed necessary or
appropriate in order to make an informed decision with respect to making the
Loans, including an opportunity to ask questions of and request information from
the Borrower and the Collateral Manager and (I) such Lender will provide notice
of the relevant transfer restrictions to subsequent transferees.

 

(ii)                                  on each day from the date on which such
Lender acquires its interest in the Loans through and including the date on
which such Lender disposes of its interest in such Loans, either (x) it is
neither a Plan nor a governmental, church, non-U.S. or other plan which is
subject to any federal, state, local or non-U.S. law that is substantially
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(y) its acquisition, holding and disposition of such Loans will not constitute
or result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code (or, in the case of a governmental, church, non-U.S. or
other plan, a violation of any substantially similar law).  Any purported
transfer of a Loan, or any interest therein to a purchaser or transferee that
does not comply with the requirements specified in the applicable documents will
be of no force and effect and shall be null and void ab initio;

 

(iii)                               the Lender has not assigned and will not
assign any of its rights under this Agreement to, anyone other than a person
that is a Qualified Institutional Buyer and a Qualified Purchaser and each party
to whom it assigns any or all of its rights under this Agreement represents and
warrants to the Borrower on the date it becomes a party to this Agreement and
each date upon which a Loan is made hereunder after such date that it is a
Qualified Institutional Buyer and a Qualified Purchaser and that it has not
assigned or will not assign any or all of its rights under this Agreement to
anyone other than a person that is a Qualified Institutional Buyer and a
Qualified Purchaser;

 

(iv)                              the Lender agrees that if it no longer
qualifies as a Qualified Institutional Buyer or a Qualified Purchaser, it shall
notify the Borrower thereof immediately in writing and, from such time, no
further Loans shall be made to the Borrower by such Lender pursuant to this
Agreement;

 

(v)                                 Each Lender (and each beneficial owner of a
Loan) will be deemed to have represented and agreed to treat the Loan as
indebtedness for U.S. federal, state and local income and franchise tax
purposes, except as otherwise required by law;

 

(vi)                              Each Lender (and each beneficial owner of a
Loan) understands that the failure to provide the Borrower, the Loan Agent and
the Collateral Trustee (and any of their agents) with the properly completed and
signed tax certifications (generally,

 

31

--------------------------------------------------------------------------------



 

in the case of U.S. federal income tax, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a person that is a United States
Person or the appropriate Internal Revenue Service Form W-8 (or applicable
successor form) in the case of a person that is not a United States Person) may
result in withholding from payments in respect of the Loan, including U.S.
federal withholding or back-up withholding;

 

(vii)                           Each Lender (and each beneficial owner of a
Loan) will (A) provide the Borrower, the Collateral Trustee, the Loan Agent and
their respective agents with any correct, complete and accurate information that
the Borrower may be required to request to comply with FATCA and will take any
other actions that the Borrower, the Collateral Trustee, the Loan Agent or their
respective agents deem necessary to comply with FATCA and (B) update any such
information provided in clause (i) promptly upon learning that any such
information previously provided has become obsolete or incorrect or is otherwise
required. In the event the Lender fails to provide such information, take such
actions or update such information, (x) the Borrower is authorized to withhold
amounts otherwise distributable to the Lender if required to do so, and/or as
compensation for any cost, loss or liability suffered as a result of such
failure and (y) the Borrower will have the right to compel the Lender to sell
its Loan or, if such Lender does not sell its Loan within 10 Business Days after
notice from the Borrower, to sell such Loan in the same manner as if such Lender
were a Non-Permitted Holder, and to remit the net proceeds of such sale (taking
into account any taxes incurred in connection with such sale) to the Lender as
payment in full for such Loan. Each such Lender agrees, or by acquiring the Loan
or an interest in the Loan will be deemed to agree, that the Borrower may
provide such information and any other information regarding its investment in
the Loan to the IRS or other relevant Governmental Authority;

 

(viii)                        Each Lender (and each beneficial owner of a Loan)
that is not a United States Person will make, or by acquiring a Loan or an
interest in a Loan will be deemed to make, a representation to the effect that
(i) either (a) it is not a bank (or an entity affiliated with a bank) extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business (within the meaning of Section 881(c)(3)(A) of the Code),
(b) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States, or
(c) it has provided an IRS Form W-8ECI representing that all payments received
or to be received by it on the Loan or any interest therein are effectively
connected with the conduct of a trade or business in the United States, and
(ii) it is not purchasing a Loan or an interest in a Loan in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan within the
meaning of Treasury Regulation Section 1.881-3; and

 

(ix)                              Each Lender (and each beneficial owner of a
Loan) will indemnify the Borrower, the Collateral Trustee, the Collateral
Manager, the Loan Agent and their respective agents from any and all damages,
cost and expenses (including any amount of taxes, fees, interest, additions to
tax, or penalties) resulting from the failure by such Lender (or such beneficial
owner of a Loan) to comply with its obligations under the

 

32

--------------------------------------------------------------------------------



 

Loan or this Agreement. The indemnification will continue with respect to any
period during which the Lender held a Loan (and any interest therein),
notwithstanding the Lender ceasing to be a Lender.

 

Each Lender understands that the Borrowers, the Co-Placement Agent, the
Placement Agent, the Loan Agent, the Collateral Trustee, the Collateral
Administrator, the Collateral Manager and their respective counsel will rely
upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.  Each Lender understands that by entering into the
transactions contemplated hereby it is making a loan under a commercial credit
facility and that by making the foregoing representation, no Lender is
characterizing the transactions contemplated herein as the making of an
investment in “securities” as defined in the Securities Act.

 

(b)                                 The Loan Agent, the Collateral Trustee and
each Lender covenants and agrees that the obligations of the Borrowers under the
Loans and this Agreement are limited recourse obligations of the Borrowers,
payable solely from the Assets in accordance with the terms of the Transaction
Documents, and, following repayment and realization of the Assets, any claims of
the Loan Agent or the Lenders and obligations of the Borrowers hereunder shall
be extinguished and shall not thereafter revive, in accordance with Section 2.7
of the Indenture.  No recourse shall be had for the payment of any amount owing
in respect of the Loans against any member, shareholder, owner, employee,
officer, director, manager, authorized person, advisor, agent or incorporator or
organizer of the Borrower, Co-Borrower or Collateral Manager or their respective
successors or assigns for any amounts payable under the Loans, this Agreement or
the Indenture.  It is understood that the foregoing provisions of this
Section 8.18(b) shall not (i) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Loans until the Assets has been realized, whereupon
any outstanding indebtedness or obligation shall be extinguished and shall not
thereafter revive.  The provisions of this Section 8.18(b) shall survive the
termination of this Agreement.

 

Section 8.19                             Co-Borrower’s Obligations.  The
Co-Borrower is a party hereto for purposes of providing co-extensive obligors
for the Secured Debt (on a joint and several basis), although the parties
acknowledge that the Co-Borrower shall have no interest in the Collateral
Obligations and is not expected to have any substantial assets or other
property; provided that, the Co-Borrower shall not be permitted to take any
action (or omit to take any action) which, if taken (or omitted to be taken) by
the Borrower would be contrary to the terms hereof or any of the Transaction
Documents and any obligations by any of the parties hereto to the Borrower shall
be deemed fulfilled with respect to the Co-Borrower when fulfilled with respect
to the Borrower.

 

Section 8.20                             No Petition.  (a) The Collateral
Trustee, Loan Agent and each Lender or holder of an interest herein hereby
covenants and agrees that it shall not institute against, or join any other
Person in instituting against, the Borrower or the Co-Borrower or any Issuer
Subsidiary until one year (or if longer, the then applicable preference period)
and one day after all Secured Debt and the Subordinated Securities has been paid
in full, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.

 

33

--------------------------------------------------------------------------------



 

(b)                                 This Section 8.20 shall survive the
termination of this Agreement and the payment of all amounts payable hereunder.

 

Section 8.21                             Acknowledgment.  The Borrower hereby
acknowledges that none of the parties hereto has any fiduciary relationship with
or fiduciary duty to the Borrower pursuant to the terms of this Agreement, and
the relationship between the Collateral Trustee, the Lenders and the Loan Agent
on the one hand, and the Borrower, on the other hand, in connection herewith is
solely that of debtor and creditor.

 

Section 8.22                             Limitation on Suits.  No Lender shall
have any right to institute any Proceedings, judicial or otherwise, with respect
to this Agreement or the Indenture except as provided in Section 5.3 of the
Indenture.

 

Section 8.23                             Unconditional Rights of Lenders to
Receive Principal and Interest.  Notwithstanding any other provision in this
Agreement, the Lenders shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on the Loans
as such principal and interest become due and payable in accordance with the
Priority of Payments and Section 3.6 and Section 8.20, and, subject to the
provisions of Section 8.23, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Lender.

 

Section 8.24                             Termination of Agreement.  Without
prejudice to any provision of the Indenture, this Agreement and all rights and
obligations hereunder, other than those expressly specified as surviving the
termination of the Agreement and the repayment of the Loans and those set forth
in Sections 4.1 of the Indenture with respect to the Lenders, the Loans or the
Agents, shall terminate at such time that all of the Loans are repaid in full in
accordance with the terms herein.

 

Section 8.25                             Lender Information.  (a) Notice to
Lenders shall be provided as set forth in Section 14.4 of the Indenture.

 

(b)                                 Promptly after the Loan Agent is notified in
writing that the holders of any of the Loans are entitled to vote with respect
to any matter, the Loan Agent shall give written notice to the Lenders stating:
(i) the issue to be voted upon, (ii) the date and time  by which holders of such
Loans must cast their votes, and (iii) the date and time by which Lenders may
instruct the Loan Agent how to vote, which date and time shall not be later than
24 hours before the Lenders must vote.

 

Section 8.26                             Lender Consent.  By its execution and
making of Loans hereunder, each Lender shall be deemed to have consented to the
terms applicable to it in its capacity as a holder of the Loans and, upon any
conversion, the Class A Notes, and the execution of the First Supplemental
Indenture.

 

Section 8.27                             Cayman AML Regulations.  Each Lender
shall (i) provide the Borrower and its agents with any correct, complete and
accurate information and documentation that the Borrower may require to achieve
compliance with the Cayman AML Regulations and (ii) shall update or replace such
information or documentation, as may be necessary.

 

34

--------------------------------------------------------------------------------



 

Section 8.28                             Cayman Islands Self-Certification. 
Each Lender shall provide the Borrower and its agents with a properly completed
and executed “Entity Self-Certification Form” or “Individual Self-Certification
Form, as applicable (in the forms published by the Cayman Islands Department for
International Tax Cooperation, which forms can be obtained at
http://tia.gov.ky/CRS_Legislation.pdf), as applicable, on or prior to the date
on which it becomes a Lender.

 

[Signature Pages Follow]

 

35

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

OWL ROCK CLO I, LTD., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

OWL ROCK CLO I, LLC, as Co-Borrower

 

 

 

 

 

By:

 

 

 

Name:

Donald J. Puglisi

 

 

Title:

Independent Manager

 

 

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY, not in its individual capacity, but as
Collateral Trustee and Loan Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Notice Address:

 

 

1 Iron Street

 

 

Boston, MA 02201

 

 

Attention: Structured Credit and Analytics

 

 

Ref:  Owl Rock CLO I, Ltd.

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ANNEX X

 

DEFINITIONS

 

Any defined terms used herein shall have the respective meanings set forth
herein.

 

“Agent” has the meaning assigned to such term in Section 7.1.

 

“Aggregate Commitment” means (i) as of the Closing Date, $50,000,000 and
(ii) upon an amendment of Schedule 1 to this Agreement pursuant to Section 2.1,
such other amount as may be set forth on such Schedule 1 (as so amended).

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Approved Lender” means a financial institution or other institutional lender
that makes each of the representations set forth in Section 8.18(a).

 

“Assignment Agreement” has the meaning assigned to such term in Section 8.4(c).

 

“Assignment/Conversion” has the meaning assigned to such term in Section 3.7(c).

 

“Bank” means State Street Bank and Trust Company.

 

“Bankruptcy Code” means the federal Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time.

 

“Bankruptcy Law” means the Bankruptcy Code, the Companies Winding Up Rules 2008 
of the Cayman Islands, and Part V of the Companies Law (as amended) of the
Cayman Islands, each as amended from time to time, and any bankruptcy,
insolvency, winding up, reorganization or similar law enacted under the laws of
the Cayman Islands or any other applicable jurisdiction.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrowers” has the meaning assigned to such term in the preamble.

 

“Borrowing” means Loans made by all Lenders on the Loan Date in accordance with
Section 3.1.

 

“Business Day(s)”:  Any day other than (i) a Saturday or a Sunday or (ii) a day
on which commercial banks are authorized or required by applicable law,
regulation or executive order to close in New York, New York or in the city in
which the Corporate Trust Office of the Collateral Trustee or the office of the
Loan Agent is located or, for any final payment of principal, in the relevant
place of presentation.

 

“Calculation Agent” means the Collateral Administrator in its capacity as
calculation agent under this Agreement and under the other Credit Documents and
any successor thereto in such capacity.

 

Annex X-1

--------------------------------------------------------------------------------



 

“Collateral Manager” means Owl Rock Capital Advisors LLC, a Delaware limited
liability company, in its capacity as Collateral Manager to the Borrower under
the Collateral  Management Agreement, unless and until a successor Person
manager shall have become the Collateral Manager pursuant to the Collateral 
Management Agreement, and thereafter “Collateral Manager” shall mean such
successor Person.

 

“Collateral Trustee” shall mean State Street Bank and Trust Company, in its
capacity as collateral trustee under the Indenture.

 

“Commitment” has the meaning assigned to such term in Section 2.1.

 

“Confirmation of Registration”:  With respect to an uncertificated interest in
the Loans, a confirmation of registration, substantially in the form of
Exhibit D, provided to the owner thereof promptly after the registration thereof
in the Register by the Registrar.

 

“Conversion Date” has the meaning assigned to such term in Section 3.7(a).

 

“Conversion Option” means the option of the Converting Lender to convert the
Loans into an equivalent principal amount of Class A Notes pursuant to
Section 3.7 hereof and Section 2.5(b) of the Indenture.

 

“Converting Lender” means any Lender that holds a portion of the Aggregate
Outstanding Amount of the Loans and exercises a Conversion Option hereunder.

 

“Credit Document” means this Agreement, the Lender Notes, the Confirmation of
Registration, Indenture, the Securities Account Control Agreement and any other
agreement, instrument or document executed and delivered by or on behalf of
either or both Borrowers in connection with the foregoing.

 

“Custodian” means the Bank, in its capacity as securities intermediary under the
Indenture, and any successor thereto in such capacity.

 

“Default” has the meaning assigned to such term in Section 6.1.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

“Event of Default” has the meaning assigned to such term in Section 6.1.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

Annex X-2

--------------------------------------------------------------------------------



 

“Indenture” means that certain Indenture dated as of May 28, 2019 among the
Borrower, the Co-Borrower and the Bank, as Collateral Trustee.

 

“Lender” means any of the creditors that are parties to this Agreement,
including each initial Lender and each Person which becomes an assignee pursuant
to Section 8.4(b).

 

“Lender Note” has the meaning assigned to such term in Section 3.2.

 

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale, sale subject
to a repurchase obligation or other title retention agreement relating to such
asset, and any financing lease having substantially the same economic effect as
any of the foregoing).

 

“Loan” has the meaning assigned to such term in Section 2.1.

 

“Loan Agent” means State Street Bank and Trust Company, in its capacity as Loan
Agent for the Lenders under this Agreement and under the other Credit Documents
and any successor thereto in such capacity.

 

“Loan Date” means the Closing Date.

 

“Majority of Lenders” means Lenders holding more than 50% of the Aggregate
Commitment.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate signed on behalf of the Borrower,
the Co-Borrower or the Collateral Manager by one or more officers thereof.

 

“Percentage” of any Lender means, at any time:  (a) with respect to the
aggregate amount of Commitments of all Lenders to make Loans at such time, the
percentage which such Lender’s Commitment to make Loans, if any, is of the
aggregate amount of Commitments of all Lenders to make Loans at such time; and
(b) with respect to the aggregate amount of Loans which are outstanding at such
time, the percentage which the aggregate principal amount of such Lender’s Loans
is of the total principal amount of Loans at such time; in each case as shown on
Schedule 1 to this Agreement (or, in the case of any Lender which becomes a
Lender pursuant to any Assignment Agreement, as provided in such Assignment
Agreement) and in all cases as changed from time to time as a consequence of
Assignment Agreements pursuant to Section 8.6(a) and as reflected in the books
and records of the Loan Agent at such time.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

 

Annex X-3

--------------------------------------------------------------------------------



 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA any “plan” defined in and subject to
Section 4975 of the Code, or any entity deemed to hold assets of the foregoing.

 

“Rating Agency” means S&P, or, with respect to Assets generally, if at any time
S&P ceases to provide rating services with respect to debt obligations, any
other nationally recognized investment rating agency selected by the Borrower
(or the Collateral Manager on behalf of the Borrower).

 

“Register” has the meaning assigned to such term in Section 8.16.

 

“S&P” means S&P Global Ratings, an S&P Global Ratings Inc. business, and any
successor or successors thereto.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the Closing Date, among the Borrower, the Collateral
Trustee and the Custodian.

 

“Senior Item” shall have the meaning assigned in Section 3.6(b) (Subordination)
herein.

 

“Transaction Documents” means this Agreement, the other Credit Documents, the
Indenture, the Collateral Management Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement, the AML Services Agreement,
the Loan Sale Agreement, the Administration Agreement  and the Placement
Agreement.

 

“United States Person” has the meaning specified in Section 7701(a)(30) of the
Code or in Regulation S, as the context requires.

 

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia and the Commonwealth of Puerto Rico.

 

Annex X-4

--------------------------------------------------------------------------------



 

EXHIBIT A

 

$

New York, New York

 

                 ,          

 

FOR VALUE RECEIVED, Owl Rock CLO I, Ltd. (the “Borrower”), and Owl Rock CLO I,
LLC (the “Co-Borrower,” and together with the Borrower, the “Borrowers”), hereby
promise to pay to [     ] or its registered assigns (the “Lender”), in lawful
money of the United States of America in immediately available funds, at the
Payment Office initially located at c/o [   ]. on each Payment Date, in
accordance with the Priority of Payments set forth in the Indenture (as defined
below) the principal sum of [   ] DOLLARS ($[_]) or, if less, the unpaid
principal amount of all Loans made by the Lender pursuant to the Agreement (as
defined below), payable at such times and in such amounts as are specified in
the Agreement.  Terms used but not defined herein shall have their respective
meaning set forth in the Agreement and the Indenture and Security Agreement,
dated as of May 28, 2019, among the Borrower, Co-Borrower and State Street Bank
and Trust Company, as collateral trustee, as amended by a supplemental
indenture, dated as of May 28, 2019 (as further supplemented, amended or
otherwise modified from time to time, the “Indenture”), as applicable.

 

The Borrowers also promise to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Article III of the
Agreement.

 

This Lender Note is one of the Lender Notes referred to in the Credit Agreement,
dated as of May 28, 2019, among the Borrower, the Co-Borrower, the lenders from
time to time party thereto (including the Lender) and State Street Bank and
Trust Company, as loan agent and collateral trustee (as amended, restated,
modified and/or supplemented from time to time, the “Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents.  This Lender Note is
secured by the Indenture.  As provided in the Agreement, this Lender Note is
subject to voluntary prepayment and mandatory repayment prior to the final
Payment Date, in accordance with the Priority of Payments as provided in
Section 3.3 of the Agreement and the Indenture.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Lender Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement and the Indenture.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Lender Note.

 

This Lender Note is subject to Section 8.18 and Section 8.20 of the Agreement.

 

THIS LENDER NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

Ex. A-1

--------------------------------------------------------------------------------



 

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

 

[remainder of page intentionally left blank]

 

Ex. A-2

--------------------------------------------------------------------------------



 

 

Owl Rock CLO I, Ltd.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Owl Rock CLO I, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-3

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Assignment Agreement

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignee] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Loan Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Contact Information:

 

 

 

 

 

Wire Instructions:

 

 

 

 

3.

Borrower(s): Owl Rock CLO I, Ltd. and Owl Rock CLO I, LLC.

 

Ex. B-1

--------------------------------------------------------------------------------



 

4.             Loan Agent:  State Street Bank and Trust Company, as the Loan
Agent under the Credit Agreement

 

5.             Credit Agreement: The Credit Agreement, dated as of May 28, 2019,
among Owl Rock CLO I, Ltd., as Borrower, Owl Rock CLO I, LLC, as Co-Borrower,
the Lenders from time to time party thereto and State Street Bank and Trust
Company, as Loan Agent and Collateral Trustee.

 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment for all
Lenders

 

Amount of
Commitment Assigned

 

Percentage Assigned of
Commitment(1)

 

Loans

 

$

 

 

$

 

 

 

%

 

Effective Date:               , 20     (the “Effective Date”)(2)

 

[Insert if being delivered in connection with an Assignment/Conversion:  This
Assignment and Assumption is being entered into in connection with an
Assignment/Conversion.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title: Authorized Signatory

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

(2)  If delivered in connection with an Assignment/Conversion, the Effective
Date must be the same date as the related Conversion Date.

 

Ex. B-2

--------------------------------------------------------------------------------



 

Receipt acknowledged by:

 

 

 

State Street Bank and Trust Company,

 

as Loan Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented to:

 

 

 

Owl Rock CLO I, Ltd.

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Owl Rock CLO I, LLC,

 

as Co-Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Ex. B-3

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrowers, any of their respective subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and, if
the Assignment and Assumption is being delivered in connection with an
Assignment/Conversion, a Noteholder under the Indenture, (ii) it meets all
requirements of an Approved Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement) and, if
the Assignment and Assumption is being delivered in connection with an
Assignment/Conversion, a Noteholder under the Indenture, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender or, if the Assignment and Assumption is being delivered in
connection with an Assignment/Conversion, the Indenture as a Noteholder
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender or Noteholder thereunder, and (iv) it has received a
copy of the Credit Agreement, the Indenture and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Loan Agent or any other Lender; and
(b) agrees that (i) it will, independently and without reliance on the Loan
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender or, if this Assignment and Assumption is being delivered in connection
with an Assignment/Conversion, a Noteholder.

 

Ex. B-4

--------------------------------------------------------------------------------



 

2.             Payments.  From and after the Effective Date, the Borrower shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Loan Agent for the benefit
of (x) the Assignor for amounts which have accrued to but excluding the
Effective Date and to (y) the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

4.             Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING.

 

Ex. B-5

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Notice of Conversion

 

State Street Bank and Trust Company, as Loan Agent

1 Iron Street

Boston, MA 02201

Attention:  Structured Credit and Analytics

Ref: Owl Rock CLO I, Ltd.

 

State Street Bank and Trust Company, as Collateral Trustee

1 Iron Street

Boston, MA 02201

Attention:  Structured Credit and Analytics

Ref: Owl Rock CLO I, Ltd.

 

Owl Rock CLO I, Ltd.

c/o MaplesFS Limited
PO Box 1093

Boundary Hall, Cricket Square

Grand Cayman, KY1-1102

Cayman Islands

Attention:  The Directors

 

Owl Rock CLO I, LLC

c/o Puglisi & Associates

850 Library Avenue
Suite 204
Newark, Delaware 19711

 

Reference is hereby made to the Credit Agreement dated as of May 28, 2019, among
Owl Rock CLO I, Ltd., as borrower, Owl Rock CLO I, LLC, as co-borrower, VARIOUS
FINANCIAL INSTITUTIONS AND OTHER PERSONS which are, or may become, parties
thereto as Lenders (the “Lenders”), State Street Bank and Trust Company, as Loan
Agent and Collateral Trustee (the “Credit Agreement”), as the same may be
supplemented or amended from time to time in accordance with its terms. 
Capitalized terms used but not defined herein shall have the meanings given them
in the Credit Agreement.

 

Pursuant to Section 3.7 of the Credit Agreement, the undersigned hereby provides
notice to the Collateral Trustee, the Loan Agent and the Borrowers that it is
exercising the Conversion Option.  The undersigned hereby certifies that it
holds Aggregate Outstanding Amount of the

 

Ex. C-1

--------------------------------------------------------------------------------



 

Loans in the amount of U.S.$[   ] and requests that U.S.$[   ] of the Loans be
converted into Class A Notes on [   ].(3),(4)

 

[Pursuant to Section 3.7(c) of the Credit Agreement, the undersigned hereby
provides notice to the Collateral Trustee, the Loan Agent and the Borrowers that
they are exercising the Conversion Option in connection with an
Assignment/Conversion and that that they are also concurrently herewith
delivering to the Collateral Trustee, the Loan Agent and the Borrowers an
executed copy of an Assignment Agreement.  [Insert name of Assignor] hereby
certifies that it holds [Aggregate Outstanding Amount] of the Loans in the
amount of U.S.$          , is assigning U.S.$         of the Loans to [Insert
name of Assignee] (the “Assignee”) and requests that the Aggregate Outstanding
Amount of the Loans being assigned be converted into Class A Notes and delivered
to the Assignee as Class A Notes on or before [ ].(5),(6)

 

The undersigned agrees to provide reasonable assistance to the Collateral
Trustee and the Loan Agent in connection with such
[conversion][Assignment/Conversion], including, but not limited to, providing
instructions to DTC.

 

[Lender][Assignee] DTC Participant No.:

 

 

 

Name of Custodian:

 

 

 

 

 

Contact Name:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

E mail Address:

 

 

 

In order to coordinate the DWAC with Transfer Agent Please contact:

 

[   ]

 

[   ]

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(3)  No earlier than five Business Days after the delivery of the notice (or
such earlier date as may be reasonably agreed to by the Lender, the Collateral
Trustee, the Loan Agent and the Collateral Trustee); provided that the
Conversion Date shall only occur on a Payment Date.

 

(4)  Insert for Conversion Option exercise only.

 

(5)  No earlier than five Business Days after the delivery of the notice (or
such earlier date as may be reasonably agreed to by the Lender, the Collateral
Trustee, the Loan Agent and the Collateral Trustee); provided that the
Conversion Date shall only occur on a Payment Date.

 

(6)  Insert for Assignment/Conversion.

 

Ex. C-2

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. C-3

--------------------------------------------------------------------------------



 

CONFIRMATION OF REGISTRATION

 

OWL ROCK CLO I, LTD.,
as Borrower,

 

OWL ROCK CLO I, LLC

 

[DATE]

 

Re:          Class A Credit Agreement, dated as of May 28, 2019 (the “Credit
Agreement”), among Owl Rock CLO I, Ltd., as borrower (the “Borrower”), Owl Rock
CLO I, LLC, as co-borrower (the “Co-Borrower”) and State Street Bank and Trust
Company, as Loan Agent and collateral trustee (the “Loan Agent” or “Collateral
Trustee”, as applicable). Capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement

 

The Registrar hereby confirms that it has registered the principal amount of the
Loan in the name specified below, in the Register.  This Confirmation of
Registration is provided for informational purposes only; ownership of such Loan
shall be determined conclusively by the Register.  To the extent of any conflict
between this Confirmation of Registration and the Register, the Register shall
control.  This is not a security certificate.

 

Amount of Loan:

U.S.$[             ]

 

 

Registered Name of Lender:

Capital One, National Association

 

 

Address of Lender:

10700 Capital One Way

 

Glen Allen

 

VA

 

23060

 

 

Wire Instructions of Lender:

[                       ]

 

Transaction Date

 

Transaction
Description

 

Loan Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. D

--------------------------------------------------------------------------------



 

 

State Street Bank and Trust Company,

 

as Registrar

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Commitments and Percentages

 

Lender

 

Commitment Percentage

 

Commitment Amount

 

Capital One, National Association

 

100

%

$

50,000,000

 

Total:

 

 

 

$

50,000,000

 

 

Sch-1

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

Lending Offices and Notice Data

 

Collateral Trustee

 

State Street Bank and Trust Company

1 Iron Street
Boston, MA 02201
Attention:  Structured Credit and Analytics
Ref: Owl Rock CLO I, Ltd.

 

Loan Agent

 

State Street Bank and Trust Company

1 Iron Street
Boston, MA 02201
Attention:  Structured Credit and Analytics
Ref: Owl Rock CLO I, Ltd.

 

Borrower

 

Owl Rock CLO I, Ltd.

c/o MaplesFS Limited
PO Box 1093
Boundary Hall, Cricket Square
Grand Cayman, KY1-1102
Cayman Islands
Attention:  The Directors

 

Co-Borrower

 

Owl Rock CLO I, LLC

c/o Puglisi & Associates

850 Library Avenue, Ste. 204

Newark, Delaware 19711

 

Collateral Manager

 

Owl Rock Capital Advisors LLC

399 Park Avenue, 38th Floor

New York, NY 10022

 

Sch. 2-1

--------------------------------------------------------------------------------



 

Rating Agency

 

Standard & Poor’s Rating Services

55 Water Street, 41st Floor

New York, New York 10041

Attn: Asset-Backed-CBO/CLO Surveillance

 

Sch. 3-1

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

Payment Instructions for Lenders

 

Notice Information

 

Initial Principal

 

 

 

Payment Information

 

Amount (U.S.$)

 

LOANX ID

 

Portfolio Management

 

$

50,000,000

 

N/A

 

Capital One Financial Institutions Group

 

 

 

 

 

2 Bethesda Metro Center, 7th Floor

 

 

 

 

 

Bethesda, MD 20814

 

 

 

 

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

USD

 

 

 

 

 

Bank: Capital One, N.A.

 

 

 

 

 

ABA #: 065000090

 

 

 

 

 

Attn: Member Servicing

 

 

 

 

 

Account No.: 3839514032301

 

 

 

 

 

Account Name: Member Services Clearing Account

 

 

 

 

 

Ref: Owl Rock CLO I, Ltd.

 

 

 

 

 

 

Sch. 3-1

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

Loan Agent Wiring Instructions

 

State Street Bank and Trust Company, as Loan Agent

 

Bank: State Street Bank

ABA # 011-000-028

Account Name: OWL ROCK CLO I, LTD ORDR

DDA: 11047305

 

Sch. 4-1

--------------------------------------------------------------------------------